Exhibit 10.30(a)

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED MASTER MOTOR VEHICLE

FINANCE LEASE AGREEMENT

dated as of June 3, 2004

among

AESOP LEASING L.P.,

as Lessor,

CENDANT CAR RENTAL GROUP, INC.,

as a Lessee, as Administrator and as Finance Lease Guarantor,

AVIS RENT A CAR SYSTEM, INC.,

as a Lessee,

and

BUDGET RENT A CAR SYSTEM, INC.,

as a Lessee

AS SET FORTH IN SECTION 27 HEREOF, LESSOR HAS ASSIGNED TO CRCF (AS DEFINED
HEREIN) AND CRCF HAS ASSIGNED TO THE TRUSTEE (AS DEFINED HEREIN) CERTAIN OF ITS
RIGHT, TITLE AND INTEREST IN AND TO THIS LEASE. TO THE EXTENT, IF ANY, THAT THIS
LEASE CONSTITUTES CHATTEL PAPER (AS SUCH TERM IS DEFINED IN THE UNIFORM
COMMERCIAL CODE AS IN EFFECT IN ANY APPLICABLE JURISDICTION) NO SECURITY
INTEREST IN THIS LEASE MAY BE CREATED THROUGH THE TRANSFER OR POSSESSION OF ANY
COUNTERPART OTHER THAN THE ORIGINAL EXECUTED COUNTERPART, WHICH SHALL BE
IDENTIFIED AS THE COUNTERPART CONTAINING THE RECEIPT THEREFOR EXECUTED BY THE
TRUSTEE ON THE SIGNATURE PAGE THEREOF.

[THIS IS NOT COUNTERPART NO. 1]

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page 1.   DEFINITIONS.    2 2.   GENERAL AGREEMENT.    2   2.1.   Lease
and Acquisition of Vehicles.    5   2.2.   Right of Lessees and Finance Lease
Guarantor to Act as Lessor’s Agent.    6   2.3.   Payment of Capitalized Cost by
Lessor.    6   2.4.   Non-Liability of Lessor.    6   2.5.   Lessees’ Rights to
Purchase Vehicles.    7   2.6.   Lessor’s Right to Cause Vehicles to be Sold   
8   2.7.   Redesignation of Vehicles.    9   2.8.   Vehicle Purchase Surplus
Amount Payments.    10   2.9.   Limitations on the Acquisition or Redesignation
of Certain Vehicles.    10   2.10.   Certain Agreements Respecting the Master
Exchange Agreement.    11 3.   TERM.    11   3.1.   Vehicle Term.    11   3.2.  
Term.    12 4.   RENT AND CHARGES.    12   4.1.   Payment of Rent.    12   4.2.
  Special Service Charges.    13   4.3.   Net Lease.    13 5.   INSURANCE.    14
  5.1.   Personal Injury and Damage.    14   5.2.   Delivery of Certificate of
Insurance.    14   5.3.   Changes in Insurance Coverage.    14 6.   RISK OF
LOSS; CASUALTY AND INELIGIBLE VEHICLE OBLIGATIONS.    15   6.1.   Risk of Loss
Borne by Lessees.    15   6.2.   Casualty; Ineligible Vehicles.    15 7.  
VEHICLE USE.    15 8.   LIENS.    16 9.   NON-DISTURBANCE.    17 10.  
REGISTRATION; LICENSE; TRAFFIC SUMMONSES; PENALTIES AND FINES.    17 11.  
MAINTENANCE AND REPAIRS.    18

 

(i)



--------------------------------------------------------------------------------

             Page 12.   VEHICLE WARRANTIES.    18   12.1.   No Lessor
Warranties.    18   12.2.   Manufacturer’s Warranties.    18 13.   VEHICLE USAGE
GUIDELINES AND RETURN; SPECIAL DEFAULT PAYMENTS; EARLY TERMINATION PAYMENTS.   
19   13.1.   Usage.    19   13.2.   Return.    19   13.3.   Special Default
Payments.    21   13.4.   Early Termination Payments.    22 14.   DISPOSITION
PROCEDURE.    22 15.   ODOMETER DISCLOSURE REQUIREMENT.    22 16.   GENERAL
INDEMNITY.    23   16.1.   Indemnity by the Lessees and the Finance Lease
Guarantor.    23   16.2.   Reimbursement Obligation by the Lessees and the
Finance Lease Guarantor.    24   16.3.   Defense of Claims.    24 17.  
ASSIGNMENT.    25   17.1.   Right of the Lessor to Assign this Agreement.    25
  17.2.   Limitations on the Right of the Lessees to Assign this Agreement.   
25 18.   DEFAULT AND REMEDIES THEREFOR.    26   18.1.   Events of Default.    26
  18.2.   Effect of Finance Lease Event of Default or Liquidation Event of
Default.    27   18.3.   Rights of Lessor Upon Finance Lease Event of Default,
Limited Liquidation Event of Default or Liquidation Event of Default.    27  
18.4.   Rights of Lender and Trustee Upon Liquidation Event of Default, Limited
Liquidation Event of Default and Non-Performance of Certain Covenants.    29  
18.5.   Measure of Damages.    30   18.6.   Vehicle Return Default.    31  
18.7.   Application of Proceeds.    32 19.   MANUFACTURER EVENTS OF DEFAULT.   
32 20.   [RESERVED]    33 21.   [RESERVED]    33 22.   CERTIFICATION OF TRADE OR
BUSINESS USE.    33 23.   SURVIVAL.    33

 

(ii)



--------------------------------------------------------------------------------

         Page 24.   [RESERVED]    34 25.   [RESERVED]    34 26.   FINANCE LEASE
GUARANTY.    34   26.1.   Finance Lease Guaranty.    34   26.2.   Scope of
Finance Lease Guarantor’s Liability.    34   26.3.   Lessor’s Right to Amend
this Agreement, Etc.    35   26.4.   Waiver of Certain Rights by Finance Lease
Guarantor.    35   26.5.   Finance Lease Guarantor to Pay Lessor’s Expenses.   
36   26.6.   Reinstatement.    36   26.7.   Pari Passu Indebtedness.    37 27.  
RIGHTS OF LESSOR ASSIGNED.    37 28.   [RESERVED]    38 29.   MODIFICATION AND
SEVERABILITY.    38 30.   CERTAIN REPRESENTATIONS AND WARRANTIES.    38   30.1.
  Organization; Ownership; Power; Qualification.    39   30.2.   Authorization;
Enforceability.    39   30.3.   Compliance.    39   30.4.   Financial
Information; Financial Condition.    39   30.5.   Litigation.    40   30.6.  
Liens.    40   30.7.   Employee Benefit Plans.    40   30.8.   Investment
Company Act.    40   30.9.   Regulations T, U and X.    41   30.10.   Records
Locations; Jurisdiction of Organization.    41   30.11.   Taxes.    41   30.12.
  Governmental Authorization.    41   30.13.   Compliance with Laws.    42  
30.14.   Eligible Vehicles.    42   30.15.   Supplemental Documents True and
Correct.    42   30.16.   Manufacturer Programs.    42   30.17.   Absence of
Default.    42   30.18.   Title to Assets.    42   30.19.   Burdensome
Provisions.    43   30.20.   No Adverse Change.    43   30.21.   No Adverse
Fact.    43   30.22.   Accuracy of Information.    43   30.23.   Solvency.    44
  30.24.   Payment of Capitalized Cost.    44

 

(iii)



--------------------------------------------------------------------------------

         Page 31.   CERTAIN AFFIRMATIVE COVENANTS.    44   31.1.   Corporate
Existence; Foreign Qualification.    44   31.2.   Books, Records and
Inspections.    44   31.3.   Insurance.    45   31.4.   Manufacturer Programs.
   45   31.5.   Reporting Requirements.    45   31.6.   Payment of Taxes;
Removal of Liens.    47   31.7.   Business.    47   31.8.   Maintenance of
Separate Existence.    47   31.9.   Trustee as Lienholder.    47   31.10.  
Maintenance of the Vehicles.    48   31.11.   Enhancement.    48   31.12.  
Manufacturer Payments.    48   31.13.   Accounting Methods; Financial Records.
   48   31.14.   Disclosure to Auditors.    48   31.15.   Disposal of
Non-Program Vehicles.    49   31.16.   Perfection of Lessor’s Security Interest.
   49 32.   CERTAIN NEGATIVE COVENANTS.    49   32.1.   Mergers, Consolidations.
   49   32.2.   Other Agreements.    49   32.3.   Liens.    50   32.4.   Use of
Vehicles.    50   32.5.   Termination of Agreement.    50   32.6.   Sublease
Amendment.    50 33.   ADMINISTRATOR ACTING AS AGENT OF THE LESSOR.    50 34.  
NO PETITION.    50 35.   SUBMISSION TO JURISDICTION.    51 36.   GOVERNING LAW.
   51 37.   JURY TRIAL.    52 38.   NOTICES.    52 39.   TITLE TO MANUFACTURER
PROGRAMS IN LESSOR.    54 40.   HEADINGS.    54 41.   EXECUTION IN COUNTERPARTS.
   54 42.   EFFECTIVENESS.    54

 

(vi)



--------------------------------------------------------------------------------

             Page   43.   NO RECOURSE.    55   44.   LIABILITY.    55  
SCHEDULES AND ATTACHMENTS      Schedule 30.5   Litigation      Schedule 30.10  
Jurisdiction of Organization; Records and Business Locations      Schedule 30.13
  Compliance with Law      ATTACHMENT A   Vehicle Acquisition Schedule and
Related Information      ATTACHMENT B   Form of Power of Attorney     
ATTACHMENT C   Form of Sublease   

 

(v)



--------------------------------------------------------------------------------

AMENDED AND RESTATED MASTER MOTOR VEHICLE

FINANCE LEASE AGREEMENT

This Amended and Restated Master Motor Vehicle Finance Lease Agreement (this
“Agreement”), dated as of June 3, 2004, is made by and among AESOP LEASING L.P.,
a Delaware limited partnership, as lessor (the “Lessor”), CENDANT CAR RENTAL
GROUP, INC., a Delaware corporation (“CCRG”), as a lessee (in such capacity, a
“Lessee”), as administrator (in such capacity, the “Administrator”) and as
guarantor (in such capacity, the “Finance Lease Guarantor”), AVIS RENT A CAR
SYSTEM, INC. (“ARAC”), a Delaware corporation, as a lessee (in such capacity, a
“Lessee”) and BUDGET RENT A CAR SYSTEM, INC. (“BRAC”), a Delaware corporation,
as a lessee (in such capacity, a “Lessee” and together, with CCRG and ARAC, in
their capacities as lessees, the “Lessees”).

W I T N E S S E T H:

WHEREAS, immediately prior to this Agreement becoming effective, the Lessor,
ARAC, as lessee and as administrator, and Avis Group Holdings Inc. (“AGH”), as
guarantor, are parties to a Master Motor Vehicle Finance Lease Agreement, dated
as of July 30, 1997 (the “Prior AESOP Finance Lease”), pursuant to which the
Lessor leases Program Vehicles and Non-Program Vehicles of one or more
Manufacturers to ARAC, and AGH guarantees certain obligations of the lessees
thereunder;

WHEREAS, immediately prior to this Agreement becoming effective, AGH assigned
all of its rights, interests and obligations under the Prior AESOP Finance Lease
to CCRG, pursuant to an Assignment and Assumption Agreement (the “Assignment and
Assumption Agreement”), dated as of the date hereof, among ARAC, AGH and CCRG;

WHEREAS, immediately prior to this Agreement becoming effective, ARAC assigned
all of its rights, interest and obligations as Administrator (but not as Lessee)
under the Prior AESOP Finance Lease to CCRG pursuant to the Assignment and
Assumption Agreement;

WHEREAS, the parties hereto now wish to amend and restate the Prior AESOP I
Finance Lease in order (i) to add CCRG and BRAC as Lessees and (ii) to reflect
the terms of certain exchanges of Program Vehicles that the Lessor intends to
effect in accordance with the relevant provisions of the Internal Revenue Code
of 1986 and the terms of the Master Exchange Agreement, dated as of the date
hereof, between the Lessor and the Intermediary;

WHEREAS, the Lessor desires to lease to the Lessees and the Lessees desire to
lease from the Lessor both Program Vehicles and Non-Program Vehicles (excluding
vehicles titled in the States of Ohio, Oklahoma and Nebraska) financed by the
Lessor with the proceeds of Loans and other available funds for use in the daily
rental car business of a Lessee or a Permitted Sublessee; and

WHEREAS, the Finance Lease Guarantor has agreed to guarantee the obligations of
ARAC and BRAC, as Lessees, under this Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree that the Prior AESOP I Finance Lease is
hereby amended and restated as follows:

1. DEFINITIONS.

Unless otherwise specified herein, capitalized terms used herein shall have the
meanings ascribed to such terms in the Definitions List attached as Schedule I
to the Second Amended and Restated Base Indenture, dated as of June 3, 2004 (the
“Base Indenture”), between Cendant Rental Car Funding (AESOP) LLC (“CRCF”), as
Issuer, and The Bank of New York, as Trustee, as such Definitions List may from
time to time be amended in accordance with the terms of the Base Indenture.

2. GENERAL AGREEMENT.

(a) Each of the Lessees and the Lessor intend that this Agreement constitute a
lease for accounting purposes and a financing arrangement for tax and property
law purposes and that the relationship between the Lessor and such Lessee
pursuant hereto shall always be only that of lessor and lessee, and the Lessor
hereby declares, acknowledges and agrees that the tax ownership of the Financed
Vehicles leased by such Lessee hereunder rests solely with such Lessee subject
to the security interest granted hereunder to the Lessor. The Lessor and each
Lessee further agree that the obligations of such Lessee to the Lessor hereunder
shall constitute debt for all federal and state income tax purposes.

(b) It is the intention of the parties that this Agreement shall constitute a
security agreement under applicable law, and, to secure all of its obligations
under this Agreement, each Lessee hereby grants to the Lessor a security
interest in all of such Lessee’s right, title and interest, if any, in and to
all of the following assets, property and interests in property, whether now
owned or hereafter acquired or created:

(i) the rights of such Lessee under this Agreement, as such Agreement may be
amended, modified or supplemented from time to time in accordance with its
terms, and any other agreements related to or in connection with this Agreement
to which such Lessee is a party (the “Lessee Agreements”), including, without
limitation, (a) all monies, if any, due and to become due to such Lessee from
the Finance Lease Guarantor or any other person under or in connection with any
of the Lessee Agreements, whether payable as rent, guaranty payments, fees,
expenses, costs, indemnities, insurance recoveries, damages for the breach of
any of the Lessee Agreements or otherwise, (b) all rights, remedies, powers,
privileges and claims of such Lessee against any other party under or with
respect to the Lessee Agreements (whether arising pursuant to the terms of such
Lessee Agreements or otherwise available to such Lessee at law or in equity),
including the right to enforce any of the Lessee Agreements and to give or
withhold any and all consents, requests, notices, directions, approvals,
extensions or waivers under or with respect to the Lessee Agreements or the
obligations and liabilities of any party thereunder, (c) all liens and property
from time to time purporting to secure payment of the obligations and
liabilities of such Lessee arising under or in connection with the

 

-2-



--------------------------------------------------------------------------------

Lessee Agreements, and any documents or agreements describing any collateral
securing such obligations or liabilities and (d) all guarantees, insurance and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of such obligations and liabilities of such
Lessee pursuant to the Lessee Agreements;

(ii) all Vehicles leased by such Lessee from the Lessor under this Agreement and
all Certificates of Title with respect to such Vehicles;

(iii) all right, title and interest of such Lessee in, to and under any
Manufacturer Programs, including any amendments thereof, and all monies due and
to become due thereunder, in each case in respect of the Vehicles leased by such
Lessee hereunder, whether payable as Vehicle repurchase prices, auction sales
proceeds, fees, expenses, costs, indemnities, insurance recoveries, damages for
breach of the Manufacturer Programs or otherwise (but excluding all incentive
payments payable to such Lessee or the Lessor in respect of purchases of
vehicles under the Manufacturer Programs) and all rights to compel performance
and otherwise exercise remedies thereunder (provided, that such security
interest is nonexclusive and subject to such Lessee’s right, title or interest
in and to the Manufacturer Programs);

(iv) all right, title and interest of such Lessee in and to any proceeds from
the sale of the Vehicles leased by it hereunder (including, without limitation,
the sale of any such Vehicles by the Intermediary), including all monies due in
respect of such Vehicles, whether payable as the purchase price of such
Vehicles, as auction sales proceeds, or as fees, expenses, costs, indemnities,
insurance recoveries, or otherwise (including all upfront incentive payments
payable by Manufacturers to such Lessee or the Lessor in respect of purchases of
Non-Program Vehicles, but excluding the proceeds from the sale of Vehicles that
are Relinquished Vehicles at the time of such sale);

(v) all payments under insurance policies (whether or not the Lessor, the Lender
or the Trustee is named as the loss payee thereof) or any warranty payable by
reason of loss or damage to, or otherwise with respect to, any of the Vehicles
leased by such Lessee hereunder;

(vi) the rights of such Lessee under each Sublease entered into from time to
time relating to the Vehicles leased by such Lessee hereunder, as each such
Sublease may be amended, modified or supplemented from time to time in
accordance with its terms, including, without limitation, (a) all monies due and
to become due to such Lessee from any Permitted Sublessee or any other Person
under or in connection with each such Sublease, whether payable as rent,
guaranty payments, fees, expenses, costs, indemnities, insurance recoveries,
damages for the breach of such Sublease or otherwise, (b) all rights, remedies,
powers, privileges and claims of such Lessee against any Permitted Sublessee or
any other party under or with respect to each such Sublease (whether arising
pursuant to the terms of such Sublease or otherwise available to such Lessee at
law or in equity), including the right to enforce such Sublease and to give or
withhold any and all consents, requests, notices, directions, approvals,
extensions or waivers under or with respect to such Sublease or the obligations
and liabilities of any party thereunder, (c) all liens and property from time to
time purporting to secure

 

-3-



--------------------------------------------------------------------------------

payment of the obligations and liabilities of a Permitted Sublessee arising
under or in connection with each such Sublease, and any documents or agreements
describing any collateral securing such obligations or liabilities and (d) all
guarantees, insurance and other agreements or arrangements of whatever character
from time to time supporting or securing payment of such obligations and
liabilities of such Permitted Sublessee pursuant to such Sublease (collectively,
the “Sublease Collateral”);

(vii) all right, title and interest of each Lessee in, to and under the Master
Exchange Agreement and the Escrow Agreement, including any amendments thereof,
all monies due and to become due to each such Lessee thereunder, whether amounts
payable to such Lessee from the Joint Collection Accounts or any Exchange
Account by the Intermediary or payable as damages for breach of the Master
Exchange Agreement, the Escrow Agreement or otherwise, and all other property
released or to be released by the Intermediary to such Lessee thereunder and all
rights to compel performance and otherwise exercise remedies thereunder;
provided, however, that in the case of any property and funds held in the Joint
Collection Accounts or any Exchange Account that constitute Relinquished
Property Proceeds, such property shall not constitute part of the collateral
granted hereunder until such amounts are payable by the Intermediary to the
Trustee pursuant to the Master Exchange Agreement or the Escrow Agreement in
accordance with the terms thereof;

(viii) all additional property that may from time to time hereafter be subjected
to the grant and pledge under this Agreement, as same may be modified or
supplemented from time to time, by such Lessee or by anyone on its behalf; and

(ix) all Proceeds of any and all of the foregoing including, without limitation,
payments under insurance (whether or not the Lessor is named as the loss payee
thereof) and cash.

(c) To secure the CRCF Obligations, each Lessee hereby grants to the Trustee, on
behalf of the Secured Parties, a first-priority security interest in all of such
Lessee’s right, title and interest, if any, in and to all of the collateral
described in Section 2(b) above, whether now owned or hereafter acquired or
created. Upon the occurrence of a Liquidation Event of Default or a Limited
Liquidation Event of Default and subject to the provisions of the Related
Documents, the Trustee shall have all of the rights and remedies of a secured
party, including, without limitation, the rights and remedies granted under the
UCC.

(d) Each Lessee agrees to deliver to the Lessor, the Lender and the Trustee on
or before the Restatement Effective Date:

(i) a written search report from a Person satisfactory to the Lessor, the Lender
and the Trustee listing all effective financing statements that name such Lessee
as debtor or assignor, and that are filed in the jurisdictions in which filings
were made pursuant to clause (ii) below, together with copies of such financing
statements, and tax and judgment lien search reports from a Person satisfactory
to the Lessor, the Lender and the Trustee showing no evidence of liens filed
against such Lessee that purport to affect any Vehicles leased hereunder or any
Collateral under the Indenture; and

 

-4-



--------------------------------------------------------------------------------

(ii) draft financing statements on Form UCC-1 to be filed in each jurisdiction
where such Lessee is located under Section 9-307 of the UCC naming such Lessee,
as debtor, the Lessor as secured party and the Trustee, as assignee of the
secured party, covering the collateral described in Section 2(b) hereof.

(e) Each Lessee hereby authorizes each of the Lessor and the Trustee to file
(provided that the Trustee shall have no obligation to so file), or cause to be
filed, financing or continuation statements, and amendments thereto and
assignments thereof, under the UCC in order to perfect its interest in the
security interest granted pursuant to Section 2(b).

(f) Each Lessee agrees to file, or cause to be filed, the financing statements
delivered in draft form pursuant to Section 2(d)(ii) on or before the third
(3rd) Business Day following the Restatement Effective Date.

2.1. Lease and Acquisition of Vehicles.

From time to time, subject to the terms and provisions hereof, the Lessor agrees
to lease to the Lessees and each Lessee agrees to lease from the Lessor, subject
to the terms hereof, (i) the new vehicles identified in vehicle orders (each
such vehicle order, a “Vehicle Order”) placed by such Lessee (which Vehicles may
not be titled in the States of Ohio, Oklahoma or Nebraska) pursuant to the terms
of the Manufacturer Programs with respect to Program Vehicles and Non-Program
Vehicles (to the extent such Non-Program Vehicles are subject to a Manufacturer
Program) and as otherwise agreed by the Lessor, such Lessee and a dealer with
respect to other Non-Program Vehicles, (ii) the Vehicles identified in the
computer file delivered to the Trustee on the date hereof which were leased to
such Lessee pursuant to the Prior AESOP Finance Lease immediately prior to the
effectiveness of this Agreement and (iii) the Franchisee Vehicles identified in
an Officer’s Certificate from such Lessee delivered to the Lessor, the Lender
and the Trustee (with a copy to each Rating Agency) at the time such Lessee
desires to lease such Franchisee Vehicles hereunder (which Vehicles may not be
titled in the States of Ohio, Oklahoma or Nebraska), which Officer’s Certificate
shall contain information concerning the Franchisee Vehicles to be leased by
such Lessee under this Agreement of a scope agreed upon by such Lessee and the
Lessor (including, at a minimum, the Net Book Value (as of the first day of the
Related Month in which the Vehicle Finance Lease Commencement Date with respect
to each such Vehicle occurs)); provided, however, that no Franchisee Vehicle may
be leased by any Lessee hereunder unless the Franchisee Vehicle Leasing
Condition is met with respect to such Franchisee Vehicle. If requested by the
Lessor, each Lessee shall make each Vehicle Order with respect to each Vehicle
leased by such Lessee hereunder available to the Lessor, together with a
schedule containing the information with respect to such Vehicle included within
such Vehicle Order as is set forth in Attachment A hereto (each, a “Vehicle
Acquisition Schedule”), or in such form as is otherwise requested by the Lessor.
In addition, each Lessee agrees to provide such other information regarding such
Vehicles as the Lessor may require from time to time, and on the related Vehicle
Finance Lease Commencement Date, in the case of any Franchisee Vehicle leased
hereunder, such information as may be required to determine the monthly
Depreciation Charges applicable to such Vehicle. This Agreement, together with
the Manufacturer Programs and any other related documents attached to this
Agreement or submitted with a Vehicle Order (collectively, the “Supplemental
Documents”), will constitute the entire agreement regarding the leasing of
Vehicles by the Lessor to the Lessees.

 

-5-



--------------------------------------------------------------------------------

2.2. Right of Lessees and Finance Lease Guarantor to Act as Lessor’s Agent.

The Lessor agrees that each Lessee or the Finance Lease Guarantor may act as the
Lessor’s agent in placing Vehicle Orders on behalf of the Lessor, as well as
filing claims on behalf of the Lessor for damage in transit, and other
Manufacturer delivery claims related to the Vehicles leased hereunder; provided,
however, that the Lessor may hold a Lessee or the Finance Lease Guarantor liable
for losses due to such Lessee’s or the Finance Lease Guarantor’s, as applicable,
actions, or failure to act, in performing as the Lessor’s agent in accordance
with the terms hereof. In addition, the Lessor agrees that each Lessee may make
arrangements for delivery of Vehicles leased by such Lessee hereunder to a
location selected by such Lessee at its expense. Each Lessee agrees to accept
Vehicles leased by such Lessee hereunder as produced and delivered except that
such Lessee will have the option to reject any such Vehicle that may be rejected
pursuant to the terms of the applicable Manufacturer Program (with respect to
Program Vehicles and Non-Program Vehicles subject to a Manufacturer Program), or
in accordance with its customary business practices with respect to other
Non-Program Vehicles. Each Lessee, acting as agent for the Lessor, shall be
responsible for pursuing any rights of the Lessor with respect to the return to
the Manufacturer of any Vehicle leased by such Lessee hereunder that has been
rejected pursuant to the preceding sentence. Each of the Lessees and the Finance
Lease Guarantor agrees that all Program Vehicles ordered as provided herein
shall be ordered utilizing the procedures consistent with an Eligible
Manufacturer Program. Without limiting the foregoing, each Lessee agrees to give
immediate notice to the Lessor, in such form and to such address as the Lessor
may from time to time specify and in accordance with the terms of the Master
Exchange Agreement, of each acceptance and of any rejection of any Program
Vehicle identified by the Lessor as Replacement Property.

2.3. Payment of Capitalized Cost by Lessor.

On the Vehicle Finance Lease Commencement Date with respect to any Franchisee
Vehicle leased hereunder, the Lessor shall apply to each such Franchisee Vehicle
the Net Book Value (as of the first day of the Related Month) for such Vehicle.
Upon delivery of any new Vehicle, the Lessor shall pay to the authorized dealer,
if any, that sold such Vehicle to the Lessor, the Capitalized Cost for such
Vehicle and the applicable Lessee shall pay all applicable costs and expenses of
freight, packing, handling, storage, shipment and delivery of such Vehicle, and
sales and use tax (if any), to the extent that the same have not been included
in the Capitalized Cost for such Vehicle.

2.4. Non-Liability of Lessor.

The Lessor shall not be liable to any Lessee for any failure or delay in
obtaining Vehicles or making delivery thereof. AS BETWEEN THE LESSOR AND EACH
LESSEE, ACCEPTANCE FOR LEASE OF THE VEHICLES LEASED BY SUCH LESSEE HEREUNDER
SHALL CONSTITUTE SUCH LESSEE’S ACKNOWLEDGMENT AND AGREEMENT THAT SUCH LESSEE HAS
FULLY INSPECTED SUCH VEHICLES, THAT SUCH VEHICLES ARE IN GOOD ORDER AND
CONDITION AND ARE OF THE

 

-6-



--------------------------------------------------------------------------------

MANUFACTURE, DESIGN, SPECIFICATIONS AND CAPACITY SELECTED BY SUCH LESSEE, THAT
SUCH LESSEE IS SATISFIED THAT THE SAME ARE SUITABLE FOR THIS USE AND THAT THE
LESSOR IS NOT A MANUFACTURER OR ENGAGED IN THE SALE OR DISTRIBUTION OF VEHICLES,
AND HAS NOT MADE AND DOES NOT HEREBY MAKE ANY REPRESENTATION, WARRANTY OR
COVENANT WITH RESPECT TO MERCHANTABILITY, CONDITION, QUALITY, DURABILITY OR
SUITABILITY OF SUCH VEHICLES IN ANY RESPECT OR IN CONNECTION WITH OR FOR THE
PURPOSES OR USES OF SUCH LESSEE, OR ANY OTHER REPRESENTATION, WARRANTY OR
COVENANT OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT THERETO. The
Lessor shall not be liable for any failure or delay in delivering any Vehicle
ordered for lease pursuant to this Agreement, or for any failure to perform any
provision hereof, resulting from fire or other casualty, natural disaster, riot,
strike or other labor difficulty, governmental regulation or restriction, or any
cause beyond the Lessor’s direct control. IN NO EVENT SHALL THE LESSOR BE LIABLE
FOR ANY INCONVENIENCES, LOSS OF PROFITS OR ANY OTHER CONSEQUENTIAL, INCIDENTAL
OR SPECIAL DAMAGES RESULTING FROM ANY DEFECT IN OR ANY THEFT, DAMAGE, LOSS OR
FAILURE OF ANY VEHICLE, AND THERE SHALL BE NO ABATEMENT OF MONTHLY BASE RENT,
SUPPLEMENTAL RENT OR OTHER AMOUNTS PAYABLE HEREUNDER BECAUSE OF THE SAME.

2.5. Lessees’ Rights to Purchase Vehicles.

(a) Each Lessee shall have the option, exercisable with respect to any Vehicle
during the Vehicle Term with respect to such Vehicle, to purchase any Vehicle
leased by such Lessee hereunder at the greater of (i) the Termination Value or
(ii) the Market Value of such Vehicle, in each case, as of the Payment Date with
respect to the Related Month in which such Lessee elects to purchase such
Vehicle (the greater of such amounts being referred to as the “Vehicle Purchase
Price”), in which event such Lessee will pay the Vehicle Purchase Price to the
Lessor on or before such Payment Date and such Lessee will pay on or before such
Payment Date all accrued and unpaid Monthly Base Rent and any Supplemental Rent
then due and payable with respect to such Vehicle through such Payment Date. The
Administrator shall request the Trustee to cause its Lien to be removed from the
Certificate of Title for such Vehicle, concurrently with or promptly after the
Vehicle Purchase Price for such Vehicle (and any such unpaid Monthly Base Rent
and Supplemental Rent) is deposited in the Collection Account.

(b) Each Lessee shall have the option on the Vehicle Finance Lease Expiration
Date (excluding the date set forth in subclause (iv) of the definition of such
term) to purchase any Vehicle leased by it hereunder for an amount equal to the
Termination Value of such Vehicle on such date. Each Lessee shall pay such
Termination Value plus all accrued and unpaid Monthly Base Rent and any
Supplemental Rent with respect to such Vehicle to the Lessor on or before the
Payment Date occurring on or immediately following the applicable Vehicle
Finance Lease Expiration Date.

(c) The parties hereto agree and acknowledge that, although the provisions of
Section 2.5(a) and (b) nominally describe a Lessee’s options with respect to
each Vehicle leased by it hereunder as options to purchase, such Lessee owns
each such Vehicle, subject to the security interests of the Lessor, the Lender
and the Trustee in such Vehicle, and such options are options to extinguish the
security interests of the Lessor, the Lender and the Trustee in such Vehicle.

 

-7-



--------------------------------------------------------------------------------

2.6. Lessor’s Right to Cause Vehicles to be Sold. (a) If a Lessee does not elect
to purchase any Vehicle leased by it hereunder pursuant to Section 2.5, then:

(i) notwithstanding anything to the contrary contained herein, with respect to
Program Vehicles leased hereunder, and subject to Sections 13.2 and 2.5, the
Lessor shall have the right, at any time following the date ninety (90) days
prior to the expiration of the Maximum Term for such Program Vehicle, to require
that such Lessee or another Person designated by the Lessor, which Person’s
compensation will be payable solely from the proceeds from the sale of such
Vehicle, exercise commercially reasonable efforts to arrange for the sale of
such Vehicle to a third party for the Vehicle Purchase Price with respect to
such Vehicle, in which event such Lessee or such other designated Person shall,
until not later than the date thirty (30) days prior to the expiration of such
Maximum Term, exercise commercially reasonable efforts to arrange for the sale
of such Vehicle to a third party for a price (as reduced by the amount of
compensation to be paid to any such other designated Person) equal to or greater
than the Termination Value thereof. If a sale of such Program Vehicle is
arranged by such Lessee or such other designated Person prior to such date
thirty (30) days prior to the expiration of such Maximum Term, then (i) such
Lessee or such other designated Person shall deliver such Vehicle to the
purchaser thereof, (ii) such Lessee or such other designated Person shall cause
to be delivered to the Lessor the funds paid for such Vehicle by the purchaser
and (iii) the Administrator shall request the Trustee to cause its Lien to be
removed from the Certificate of Title for such Vehicle. If such Lessee or such
other designated Person is unable to arrange for a sale of such Vehicle prior to
such date thirty (30) days prior to the expiration of such Maximum Term, then
such Lessee or such other designated Person shall cease attempting to arrange
for such a sale and such Lessee shall return or cause to be returned such
Vehicle in the manner provided in Section 13.2(b) (and, if so requested by such
Lessee, the Lessor shall cooperate with the Lessee to effect any such return in
accordance with the provisions of the Master Exchange Agreement). If a Lessee
shall fail to satisfy any provision of Section 13.2(a)(y) or 13.2(b), then such
Lessee shall pay within five (5) days after the Vehicle Finance Lease Expiration
Date the amount of the Termination Value of such Vehicle immediately prior to
such Vehicle Finance Lease Expiration Date (rather than the Residual Value
Payment required by Section 2.6(c)); and

(ii) with respect to Non-Program Vehicles leased hereunder and subject to the
exercise of each Lessee’s rights under Section 2.5, each Lessee shall use
commercially reasonable efforts to arrange for the sale of each Non-Program
Vehicle leased by such Lessee hereunder to a third party for the Vehicle
Purchase Price with respect to such Vehicle on or prior to the date that is the
last Business Day of the month that is eighteen (18) months after the month in
which the Vehicle Finance Lease Commencement Date occurs with respect to such
Vehicle. In no event may any Vehicle be sold pursuant to this Section 2.6(a)(ii)
unless the funds to be paid to the Lessor with respect to such Vehicle (net of
any disposition expenses but including any Non-Program Vehicle Special Default
Payments) equal or exceed the Termination Value of such

 

-8-



--------------------------------------------------------------------------------

Vehicle. Each Lessee may return or cause to be returned a Non-Program Vehicle
subject to a Manufacturer Program to the applicable Manufacturer under such
Manufacturer Program; provided that (i) the Repurchase Price of such Vehicle,
together with any Special Default Payments payable by such Lessee with respect
to such Vehicle, is at least equal to the Termination Value with respect to such
Vehicle, (ii) no Manufacturer Event of Default shall have occurred with respect
to such Manufacturer and (iii) by the date on which such Vehicle is returned to
the Manufacturer, the Trustee and the Lender shall have received a copy of an
Assignment Agreement with respect to such Manufacturer Program. Notwithstanding
the disposition of a Non-Program Vehicle by such Lessee prior to the applicable
Vehicle Finance Lease Expiration Date, such Lessee shall pay to the Lessor all
accrued and unpaid Monthly Base Rent and any Supplemental Rent then due and
payable with respect to such Non-Program Vehicle through the Payment Date with
respect to the Related Month during which such disposition occurred, unless such
Non-Program Vehicle is a Standard Casualty or becomes an Ineligible Vehicle,
payment for which will be made in accordance with Section 6 hereof. If a sale of
such Non-Program Vehicle is arranged by such Lessee pursuant to this
Section 2.6(a)(ii), then (x) such Lessee shall deliver the Vehicle to the
purchaser thereof, (y) such Lessee shall cause to be delivered to the Lessor the
funds paid for such Vehicle by the purchaser and (z) the Administrator shall
request the Trustee to cause its Lien to be removed from the Certificate of
Title for such Vehicle; or

(b) In the event any Vehicle or Vehicles leased hereunder are not purchased by a
Lessee pursuant to Section 2.5 hereof, sold to a third party pursuant to
Section 2.6(a)(i) or sold to a third party or returned to a Manufacturer
pursuant to Section 2.6(a)(ii), then, (x) in the case of a Non-Program Vehicle,
such Lessee shall return or cause to be returned such Vehicle to the Lessor in
accordance with the conditions and procedures set forth in Section 13.2(a) on
the Payment Date with respect to the Related Month in which the applicable
Vehicle Finance Lease Expiration Date falls or (y) in the case of a Program
Vehicle, such Lessee shall dispose of such Vehicle in accordance with the
procedures set forth in Section 13.2(b) or return such Vehicle to the Lessor in
accordance with the procedures set forth in Section 13.2(a), and, in each case,
such Lessee shall pay an amount equal to the Residual Value Payment plus all
accrued but unpaid Monthly Base Rent and all Supplemental Rent payable with
respect to such Vehicles through the Payment Date on which such Non-Program
Vehicle was returned or with respect to the Related Month during which such
Program Vehicle was returned to its Manufacturer pursuant to Section 13.2(a).

In no event may any Vehicle be sold pursuant to this Section 2.6 unless the
funds to be paid to the Lessor with respect to such Vehicle (as reduced by the
amount of compensation to be paid to any such other designated Person) equal or
exceed the Termination Value of such Vehicle.

2.7. Redesignation of Vehicles.

At any time, including without limitation, if a Program Vehicle becomes
ineligible for repurchase by its Manufacturer or for sale at auction under the
applicable Manufacturer Program or the return of a Program Vehicle to the
applicable Manufacturer cannot otherwise be effected for any reason (including
by reason of the occurrence of a Manufacturer

 

-9-



--------------------------------------------------------------------------------

Event of Default with respect to the Manufacturer of such Program Vehicle or the
failure of a Manufacturer to accept such Program Vehicle for repurchase and
acceptance is not expected upon a subsequent return), a Lessee may redesignate a
Program Vehicle leased by it hereunder as a Non-Program Vehicle; provided that
(i) no Amortization Event or Potential Amortization Event has occurred and is
continuing and (ii) no violation of the requirements of Section 10.13 of the
AESOP I Finance Lease Loan Agreement or Section 2.9 hereof would be caused by
such redesignation; provided, further, in each case, that (x) the applicable
Lessee of such Vehicle shall pay to the Lessor on the next succeeding Payment
Date an amount equal to the difference, if any, between the Net Book Value of
such Vehicle as of the date of redesignation and an amount equal to the Net Book
Value of such Vehicle as of the date of redesignation had such Vehicle been a
Non-Program Vehicle at the time of delivery thereof pursuant to Section 2.1 and
(y) the Required Enhancement Amount required under each Supplement, after giving
effect to such redesignation, shall be satisfied on the date of redesignation.

2.8. Vehicle Purchase Surplus Amount Payments.

On each Payment Date, the Lessor shall pay to the Lessees, from amounts on
deposit in the AESOP I Segregated Account, the Vehicle Purchase Surplus Amount
with respect to the Vehicles leased hereunder for such Payment Date. The Lessees
shall have no right to demand, counterclaim, setoff, deduct, abate, defer,
decrease or in any other way reduce any payment of Monthly Base Rent or
Supplemental Rent by the Lessees hereunder for amounts due from the Lessor under
this Section 2.8.

2.9. Limitations on the Acquisition or Redesignation of Certain Vehicles.

Unless otherwise specified in a Supplement or unless waived by the Required
Noteholders as specified in a Supplement, (a) the aggregate Net Book Value of
all Vehicles (or such portion thereof as is specified in such Supplement)
manufactured by Manufacturers other than Eligible Non-Program Manufacturers and
leased under this Agreement (after giving effect to the inclusion of such
Vehicle under this Agreement) and the AESOP I Operating Lease as of such date
shall not exceed any applicable Maximum Non-Eligible Manufacturer Amount,
(b) the aggregate Net Book Value of all Vehicles (or such portion thereof as is
specified in such Supplement) leased under this Agreement (after giving effect
to the inclusion of such Vehicle under this Agreement) as of such date shall not
exceed any applicable Maximum Financed Vehicle Amount, (c) the aggregate Net
Book Value of all Non-Program Vehicles (or such portion thereof as is specified
in such Supplement) leased under this Agreement (after giving effect to the
inclusion or redesignation, as the case may be, of such Vehicle under this
Agreement) and the AESOP I Operating Lease as of such date shall not exceed any
applicable Maximum Non-Program Vehicle Amount, (d) the aggregate Net Book Value
of all Vehicles (or such portion thereof as is specified in such Supplement)
manufactured by a particular Manufacturer or group of Manufacturers and leased
under the Leases (after giving effect to the inclusion of such Vehicle under
this Agreement) as of such date shall not exceed any applicable Maximum
Manufacturer Amount and (e) after giving effect to the inclusion or
redesignation of such Vehicle under this Agreement, there shall not be a failure
or violation of any other conditions, requirements or restrictions with respect
to the leasing of Eligible Vehicles under this Agreement as is specified in any
Supplement.

 

-10-



--------------------------------------------------------------------------------

2.10. Certain Agreements Respecting the Master Exchange Agreement.

Without limiting any other provision hereof, each of the Lessor and the
Administrator hereby covenants and agrees that it will cooperate with each
Lessee in order to allow such Lessee to effect returns of Vehicles to the
applicable Manufacturer under a Manufacturer Program and sales of Vehicles to
third parties, in each case pursuant to Section 2.6 or 13.2, pursuant to and in
accordance with the terms of the Master Exchange Agreement, including by giving
such notices and providing such information to the applicable Lessee or to other
persons as the applicable Lessee may from time to time reasonably request.

3. TERM.

3.1. Vehicle Term.

(a) The “Vehicle Finance Lease Commencement Date” (x) for each Franchisee
Vehicle shall mean the day as referenced in the Officer’s Certificate from the
applicable Lessee with respect to such Vehicle and (y) for each other Vehicle
shall mean the day as referenced in the Vehicle Acquisition Schedule (including
any Vehicle Acquisition Schedule delivered under the Prior AESOP Finance Lease)
with respect to such Vehicle, but in no event shall such date be a date later
than the date that funds are expended or allocated by the Lessor or the
Intermediary to acquire such Vehicle. The “Vehicle Term” with respect to each
Vehicle shall extend from the Vehicle Finance Lease Commencement Date through
the earliest of (i) if such Vehicle is a Program Vehicle or a Non-Program
Vehicle returned to a Manufacturer under a Manufacturer Program, the Turnback
Date for such Vehicle, (ii) if such Vehicle is sold to a third party (other than
through an auction conducted by or through or arranged by the Manufacturer
pursuant to its Manufacturer Program), the date on which funds in respect of
such sale are first deposited in either the Collection Account or a Joint
Collection Account (by such third party or by the applicable Lessee or the
Finance Lease Guarantor on behalf of such third party) and such funds equal or
exceed the Termination Value of such Vehicle, (iii) if such Vehicle becomes a
Standard Casualty or an Ineligible Vehicle, the date funds in the amount of the
Termination Value thereof are deposited in the Collection Account by the
applicable Lessee or the Finance Lease Guarantor, (iv) if a Lessee purchases the
Vehicle pursuant to Section 2.5, the date on which the Vehicle Purchase Price is
deposited in the Collection Account by such Lessee or the Finance Lease
Guarantor, and (v) the date that is the last Business Day of the month that is
eighteen (18) months (or such longer term as agreed to by such Lessee and the
Lessor) after the month in which the Vehicle Finance Lease Commencement Date
occurs with respect to such Vehicle, or (vi) the date described under clause
(i) of Section 3.2 (the earliest of such six dates described in the foregoing
clauses (i) through (vi) being referred to as the “Vehicle Finance Lease
Expiration Date”).

(b) Subject to the provisions of Sections 2.5 and 2.6, each Lessee shall use its
commercially reasonable efforts to return or cause to be returned each Program
Vehicle leased by such Lessee hereunder to the related Manufacturer (or such
Manufacturer’s agent or as otherwise directed by such Manufacturer in accordance
with such Manufacturer Program) (a) not prior to the end of the minimum holding
period specified in the related Manufacturer Program (prior to which the Lessor
may not return such Program Vehicle without penalty (the “Minimum Term”)) and
(b) not later than the end of the maximum holding period (after which the Lessor

 

-11-



--------------------------------------------------------------------------------

may not return such Program Vehicle without penalty (the “Maximum Term”));
provided, however, that each Lessee shall in any case return or cause to be
returned each Program Vehicle leased by such Lessee hereunder to the related
Manufacturer (or such Manufacturer’s agent or as otherwise directed by such
Manufacturer in accordance with such Manufacturer Program) pursuant to
Section 13.2(b) on or before the date that is the last Business Day of the month
that is eighteen (18) months after the month in which the Vehicle Finance Lease
Commencement Date occurs with respect to such Vehicle. Each Lessee will pay to
the Lessor the equivalent of the Monthly Base Rent for the Minimum Term plus any
early turn back surcharges payable by the Lessor or deductible from the
Repurchase Price for Program Vehicles leased by such Lessee hereunder returned
before the Minimum Term, regardless of actual usage, unless such Vehicle is a
Standard Casualty or becomes an Ineligible Vehicle, in which case, the
disposition of such Vehicle will be handled in accordance with Section 6 hereof.

3.2. Term.

The “Finance Lease Commencement Date” shall mean the Initial Closing Date. The
“Finance Lease Expiration Date” shall mean the latest of (i) the date of the
payment in full of all Loans (including any Loan Interest thereon) the proceeds
of which were used by the Lessor to finance the purchase of Vehicles subject to
this Agreement, (ii) the Vehicle Finance Lease Expiration Date for the last
Vehicle leased by any Lessee hereunder and (iii) the date on which all amounts
payable hereunder and under the Loan Agreements have been paid in full. The
“Term” of this Agreement shall mean the period commencing on the Finance Lease
Commencement Date and ending on the Finance Lease Expiration Date.

4. RENT AND CHARGES.

Each Lessee will pay Monthly Base Rent and any Supplemental Rent due and payable
on a monthly basis (and any Special Service Charges due and payable) as set
forth in this Section 4.

4.1. Payment of Rent.

On each Payment Date each Lessee shall pay in immediately available funds to the
Lessor not later than 11:00 a.m., New York City time, on such Payment Date such
Lessee’s allocable portion of (i) all Monthly Base Rent that has accrued during
the Related Month with respect to each Vehicle leased hereunder during or prior
to the Related Month and (ii) all Supplemental Rent due and payable on such
Payment Date. The portion of Monthly Base Rent allocable to each Lessee will
equal (i) with respect to the amounts described in clause (b) of the definition
of Monthly Base Rent, the portion thereof that relates to the particular
Vehicles leased hereunder by such Lessee and (ii) with respect to other amounts
included in the definition of Monthly Base Rent, such Lessee’s Share, determined
as of the beginning of the Related Month, of such amounts. The portion of
Supplemental Rent allocable to each Lessee will equal (i) with respect to
Supplemental Rent that relates to particular Vehicles, the portion thereof that
relates to the particular Vehicles leased hereunder by such Lessee and (ii) with
respect to Supplemental Rent that does not relate to particular Vehicles, such
Lessee’s Share, determined as of the beginning of the Related Month, of such
amounts.

 

-12-



--------------------------------------------------------------------------------

4.2. Special Service Charges.

On each Payment Date, or on such other Business Day as the Lessor shall request,
each Lessee shall pay in immediately available funds to, or at the direction of,
the Lessor, not later than 11:00 a.m., New York City time, on such date, such
Lessee’s allocable portion of the Special Service Charges determined by the
Lessor to be due and payable hereunder on such date with respect to Vehicles
leased hereunder by such Lessee. The provisions of this Section 4.2 will survive
the expiration or earlier termination of the Term. The portion of Special
Service Charges allocable to each Lessee will equal (i) with respect to Special
Service Charges that relate to particular Vehicles, the portion thereof that
relates to the particular Vehicles leased hereunder by such Lessee, and
(ii) with respect to Special Service Charges that do not relate to particular
Vehicles, such Lessee’s Share, determined as of the beginning of the Related
Month, of such amounts. Each Lessee acknowledges that the Lessor has assigned
and transferred its right to payment of such amounts to the Intermediary,
together with the right to invoice or request payment thereof, pursuant to the
Master Exchange Agreement, and that the Intermediary shall be entitled to
exercise the rights to enforce and collect such amounts if any such amounts are
not paid when due. The provisions of this Section 4.2 will survive the
expiration or earlier termination of the Term.

4.3. Net Lease.

THIS AGREEMENT SHALL BE A NET LEASE, AND EACH LESSEE’S OBLIGATION TO PAY ALL
MONTHLY BASE RENT, SUPPLEMENTAL RENT AND OTHER SUMS HEREUNDER SHALL BE ABSOLUTE
AND UNCONDITIONAL, AND SHALL NOT BE SUBJECT TO ANY ABATEMENT, SETOFF,
COUNTERCLAIM, DEDUCTION OR REDUCTION FOR ANY REASON WHATSOEVER. The obligations
and liabilities of each Lessee hereunder shall in no way be released, discharged
or otherwise affected (except as may be expressly provided herein including,
without limitation, the right of each Lessee to reject Vehicles pursuant to
Section 2.2 hereof) for any reason, including, without limitation: (i) any
defect in the condition, merchantability, quality or fitness for use of the
Vehicles or any part thereof; (ii) any damage to, removal, abandonment, salvage,
loss, scrapping or destruction of or any requisition or taking of the Vehicles
or any part thereof; (iii) any restriction, prevention or curtailment of or
interference with any use of the Vehicles or any part thereof; (iv) any defect
in or any Lien on title to the Vehicles or any part thereof; (v) any change,
waiver, extension, indulgence or other action or omission in respect of any
obligation or liability of such Lessee or the Lessor; (vi) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to such Lessee, the Lessor or any other Person,
or any action taken with respect to this Agreement by any trustee or receiver of
any Person mentioned above, or by any court; (vii) any claim that such Lessee
has or might have against any Person, including, without limitation, the Lessor;
(viii) any failure on the part of the Lessor or any other Lessee to perform or
comply with any of the terms hereof or of any other agreement; (ix) any
invalidity or unenforceability or disaffirmance of this Agreement or any
provision hereof or any of the other Related Documents or any provision of any
thereof, in each case whether against or by such Lessee or otherwise; (x) any
insurance premiums payable by such Lessee with respect to the Vehicles; (xi) any
failure of a Permitted Sublessee to perform its obligations under the Sublease
to which it is a party; or (xii) any other occurrence whatsoever, whether
similar or dissimilar to the foregoing, whether or not such Lessee shall have
notice or

 

-13-



--------------------------------------------------------------------------------

knowledge of any of the foregoing and whether or not foreseen or foreseeable.
This Agreement shall be noncancelable by the Lessees and, except as expressly
provided herein, each Lessee, to the extent permitted by law, waives all rights
now or hereafter conferred by statute or otherwise to quit, terminate or
surrender this Agreement, or to any diminution or reduction of Monthly Base
Rent, Supplemental Rent or other amounts payable by such Lessee hereunder. All
payments by each Lessee made hereunder shall be final (except to the extent of
adjustments provided for herein), absent manifest error and, except as otherwise
provided herein, each Lessee shall not seek to recover any such payment or any
part thereof for any reason whatsoever, absent manifest error. If for any reason
whatsoever this Agreement shall be terminated in whole or in part by operation
of law or otherwise except as expressly provided herein, each Lessee shall
nonetheless pay an amount equal to such Lessee’s allocable portion of all
Monthly Base Rent, all Supplemental Rent and all other amounts due hereunder at
the time and in the manner that such payments would have become due and payable
under the terms of this Agreement as if it had not been terminated in whole or
in part. All covenants and agreements of each Lessee herein shall be performed
at its cost, expense and risk unless expressly otherwise stated.

5. INSURANCE.

Each Lessee represents that it shall at all times maintain or cause to be
maintained insurance coverage in force as follows:

5.1. Personal Injury and Damage.

Insurance coverage as set forth in Section 31.3. In addition, each Lessee will
maintain with respect to its properties and businesses insurance against loss or
damage of the kind customarily insured against by corporations engaged in the
same or similar businesses, of such types and in such amounts as are customarily
carried by such similarly situated corporations.

5.2. Delivery of Certificate of Insurance.

Within ten (10) days after the Initial Closing Date, each Lessee or the Finance
Lease Guarantor shall have delivered to the Lessor a certificate(s) of insurance
naming the Lender, the Lessor, Original AESOP, PVHC, Quartx and the Trustee as
additional insureds as to the item required by Section 31.3. Such insurance
shall not be changed or canceled except as provided below in Section 5.3.

5.3. Changes in Insurance Coverage.

No changes shall be made in any of the foregoing insurance requirements unless
the prior written consent of the Lessor, the Lender and the Trustee are first
obtained. The Lessor may grant or withhold its consent to any proposed change in
such insurance in its sole discretion. The Lender and the Trustee shall be
required to grant their consent to any proposed change in such insurance upon
compliance with the following conditions:

(i) the applicable Lessee or the Finance Lease Guarantor shall deliver not less
than thirty (30) days’ prior written notice of any proposed change in such
insurance to the Lender and the Trustee; and

 

-14-



--------------------------------------------------------------------------------

(ii) the proposed change will satisfy the Rating Agency Confirmation Condition.

6. RISK OF LOSS; CASUALTY AND INELIGIBLE VEHICLE OBLIGATIONS.

6.1. Risk of Loss Borne by Lessees.

Upon delivery of each Vehicle to the Lessee of such Vehicle, as between the
Lessor and such Lessee, such Lessee assumes and bears the risk of loss, damage,
theft, taking, destruction, attachment, seizure, confiscation or requisition
with respect to such Vehicle, however caused or occasioned, and all other risks
and liabilities, including personal injury or death and property damage, arising
with respect to such Vehicle or the manufacture, purchase, acceptance,
rejection, ownership, delivery, leasing, subleasing, possession, use,
inspection, registration, operation, condition, maintenance, repair, storage,
sale, return or other disposition of such Vehicle, howsoever arising.

6.2. Casualty; Ineligible Vehicles.

If a Vehicle becomes a Standard Casualty or an Ineligible Vehicle, then the
Lessee of such Vehicle will (i) promptly notify the Lessor thereof and
(ii) promptly, but in no event later than the Payment Date with respect to the
Related Month during which such Vehicle became a Standard Casualty or an
Ineligible Vehicle, pay to the Lessor the Termination Value of such Vehicle (as
of the date such Vehicle became a Standard Casualty or an Ineligible Vehicle).
Upon payment by such Lessee to the Lessor of the Termination Value of any
Vehicle that has become a Standard Casualty or an Ineligible Vehicle (i) such
Lessee shall be entitled to any physical damage insurance proceeds applicable to
such Vehicle and (ii) the Administrator shall request the Trustee to cause its
Lien to be removed from the Certificate of Title for such Vehicle.

7. VEHICLE USE.

So long as no Finance Lease Event of Default, Liquidation Event of Default or
Limited Liquidation Event of Default has occurred (subject, however, to
Section 2.6 hereof), each Lessee may use each Vehicle leased by such Lessee
hereunder in its regular course of business and may sublease such Vehicle to
Permitted Sublessees from time to time pursuant to subleases (each such
agreement, a “Sublease”), substantially in the form of the agreement attached
hereto as Attachment C, for use in the rental car businesses of such Permitted
Sublessees. Such use shall be confined primarily to the United States; provided,
however, that the principal place of business or rental office of each Lessee
and each Permitted Sublessee with respect to the Vehicles is located in the
United States. The Administrator shall promptly and duly execute, deliver, file
and record all such documents, statements, filings and registrations, and take
such further actions as the Lessor, the Lender or the Trustee shall from time to
time reasonably request in order to establish, perfect and maintain the
Trustee’s Lien on the Vehicles leased by it hereunder and the Certificates of
Title (other than noting the Lien of the Trustee on the Certificates of Title
with respect to the Franchisee Vehicles (which shall reflect the Lien of the
nominee lienholder under the applicable Franchisee Nominee Agreement)) with
respect to such Vehicles as a perfected first lien in any applicable
jurisdiction. Each Lessee and each

 

-15-



--------------------------------------------------------------------------------

Permitted Sublessee may, at its sole expense, change the place of principal
location of any Vehicles leased hereunder. Notwithstanding the foregoing, no
change of location shall be undertaken unless and until (x) all actions
necessary to maintain the Lien of the Trustee on such Vehicles and the
Certificates of Title (other than noting the Lien of the Trustee on the
Certificates of Title with respect to the Franchisee Vehicles (which shall
reflect the Lien of the nominee lienholder under the applicable Franchisee
Nominee Agreement)) with respect to such Vehicles shall have been taken and
(y) all legal requirements applicable to such Vehicles shall have been met or
obtained. Following the occurrence of a Finance Lease Event of Default, a
Limited Liquidation Event of Default, a Liquidation Event of Default or a
Manufacturer Event of Default, and upon the Lender’s request, each Lessee shall
advise the Lender in writing where all Vehicles leased hereunder as of such date
are principally located. Each Lessee shall not knowingly use any Vehicles or
knowingly permit the same to be used for any unlawful purpose. Each Lessee shall
use reasonable precautions to prevent loss or damage to Vehicles. Each Lessee
shall comply with all applicable statutes, decrees, ordinances and regulations
regarding acquiring, titling, registering, leasing, insuring and disposing of
Vehicles and shall take reasonable steps to ensure that operators are licensed.
Each Lessee and the Lessor agree that such Lessee shall perform, at such
Lessee’s own expense, such vehicle preparation and conditioning services with
respect to Vehicles leased by such Lessee hereunder as are customary. The
Lessor, the Lender or the Trustee or any authorized representative of the
Lessor, the Lender or the Trustee may during reasonable business hours from time
to time, without disruption of any Lessee’s or any Permitted Sublessee’s
business, subject to applicable law, inspect Vehicles and registration
certificates, Certificates of Title and related documents covering Vehicles
wherever the same be located. No Lessee shall sublease any Vehicles to any
Person other than a Permitted Sublessee pursuant to a Sublease, and, except for
a sublease to a Permitted Sublessee pursuant to a Sublease, no Lessee shall
assign any right or interest herein or in any Vehicles; provided, however, the
foregoing shall not be deemed to prohibit any Lessee or any Permitted Sublessee
from renting Vehicles to third-party customers in the ordinary course of its
respective car rental business. If any Lessee subleases any Vehicle to any
Permitted Sublessee from time to time, such Lessee shall nevertheless remain
responsible for all obligations arising hereunder with respect to such Vehicle.

8. LIENS.

Except for Permitted Liens, each Lessee shall keep all Vehicles leased by such
Lessee hereunder free of all Liens arising during the Term. If on the Vehicle
Finance Lease Expiration Date for any Vehicle leased hereunder any such Lien
exists on such Vehicle, the Lessor may, in its discretion, remove such Lien and
any sum of money that may be paid by the Lessor in release or discharge thereof,
including attorneys’ fees and costs, will be paid by the Lessee of such Vehicle
upon demand by the Lessor. The Lessor may grant security interests in the
Vehicles leased by a Lessee hereunder without consent of such Lessee; provided,
however, that if any such Liens would interfere with the rights of such Lessee
under this Agreement, the Lessor must obtain the prior written consent of such
Lessee. Each Lessee agrees and acknowledges that the granting of Liens and the
taking of other actions pursuant to the Loan Agreements, the Indenture and the
other Related Documents does not interfere with the rights of such Lessee under
this Agreement.

 

-16-



--------------------------------------------------------------------------------

9. NON-DISTURBANCE.

So long as each Lessee satisfies its obligations hereunder, its quiet enjoyment,
possession and use of the Vehicles leased by such Lessee hereunder will not be
disturbed during the Term, subject, however, to Sections 2.6 and 18 hereof and
except that the Lessor, the Lender and the Trustee each retains the right, but
not the duty, to inspect such Vehicles without disturbing the ordinary conduct
of such Lessee’s or any Permitted Sublessee’s business. Upon the request of the
Lessor, the Lender or the Trustee from time to time, each Lessee will make
reasonable efforts to confirm to the Lessor, the Lender and the Trustee the
location, mileage and condition of each Vehicle leased by such Lessee hereunder
and to make available for the Lessor’s, the Lender’s or the Trustee’s inspection
within a reasonable time period, not to exceed forty-five (45) days, such
Vehicles at the location where such Vehicles are normally domiciled. Further,
each Lessee will, during normal business hours and with a notice of three
(3) Business Days, make its records pertaining to the Vehicles leased by such
Lessee available to the Lessor, the Lender or the Trustee for inspection at the
location where such Lessee’s records are normally domiciled.

10. REGISTRATION; LICENSE; TRAFFIC SUMMONSES; PENALTIES AND FINES.

Each Lessee, at its expense, shall be responsible for proper registration and
licensing of Vehicles leased by such Lessee hereunder, and titling of such
Vehicles (with the Lien of the Trustee noted thereon (except with respect to the
Franchisee Vehicles for which the nominee lienholder under the applicable
Franchisee Nominee Agreement is noted as the first lienholder)) and, where
required, shall have such Vehicles inspected by any appropriate Governmental
Authority; provided, however, that notwithstanding the foregoing, possession of
all Certificates of Title shall at all times remain with (i) the Administrator,
(ii) SGS Automotive Services, Inc., (formerly known as and successor in interest
to Intermodal Transportation Services, Inc.), as agent for the Administrator, or
(iii) any other titling service, acting as agent for the Administrator, that is
approved in writing by the Required Noteholders of each Outstanding Series of
Notes. The Administrator, or its agent, shall hold such Certificates of Title in
its capacity as agent for the Lessor and on behalf of the Lender and the
Trustee. Each Lessee shall be responsible for the payment of all registration
fees, title fees, license fees, traffic summonses, penalties, judgments and
fines incurred with respect to any Vehicle leased by such Lessee hereunder
during the Vehicle Term for such Vehicle or imposed during the Vehicle Term for
such Vehicle by any Governmental Authority or any court of law or equity with
respect to such Vehicles in connection with such Lessee’s operation of such
Vehicles. The Lessor agrees to execute a power of attorney in substantially the
form of Attachment B hereto (each, a “Power of Attorney”), and such other
documents as may be necessary in order to allow the Lessees to title, register
and dispose of the Vehicles leased hereunder in accordance with the terms
hereof; provided, however, that possession of all Certificates of Title shall at
all times remain with the Administrator, or its agent, who will hold such
Certificates of Title in its capacity as agent for the Lessor and on behalf of
the Lender and the Trustee, and each Lessee acknowledges and agrees that its
right, title and interest in or with respect to each Certificate of Title
remains subject to the Lien of the Lessor granted hereunder, of the Lender under
the AESOP I Finance Lease Loan Agreement and of the Trustee under the Base
Indenture. Notwithstanding anything herein to the contrary, the Lessor may
terminate such Power of Attorney as provided in Section l8.3(iii) hereof.

 

-17-



--------------------------------------------------------------------------------

11. MAINTENANCE AND REPAIRS.

Each Lessee shall pay for all maintenance and repairs to keep the Vehicles
leased by such Lessee hereunder in good working order and condition, and such
Lessee will maintain such Vehicles as required in order to keep the
Manufacturer’s warranty in force. Each Lessee will return Vehicles leased by
such Lessee hereunder to an authorized Manufacturer facility or such Lessee’s
Manufacturer authorized warranty station for warranty work. Each Lessee will
comply with any Manufacturer’s recall of any Vehicle leased by such Lessee
hereunder. Each Lessee will pay, or cause to be paid, all usual and routine
expenses incurred in the use and operation of the Vehicles leased by such Lessee
hereunder including, but not limited to, fuel, lubricants, and coolants. Each
Lessee agrees that it shall not make any material alterations to any Vehicles
leased hereunder without the prior consent of the Lessor. The Lessor shall have
a first-priority security interest in all of the Lessees’ right, title and
interest, if any, in and to any improvements or additions to any Vehicles.

12. VEHICLE WARRANTIES.

12.1. No Lessor Warranties.

EACH LESSEE ACKNOWLEDGES THAT THE LESSOR IS NOT THE MANUFACTURER, THE AGENT OF
THE MANUFACTURER, OR THE DISTRIBUTOR OF THE VEHICLES LEASED BY SUCH LESSEE
HEREUNDER. THE LESSOR MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED,
AS TO THE FITNESS, SAFENESS, DESIGN, MERCHANTABILITY, CONDITION, QUALITY,
CAPACITY OR WORKMANSHIP OF THE VEHICLES NOR ANY WARRANTY THAT THE VEHICLES WILL
SATISFY THE REQUIREMENTS OF ANY LAW OR ANY CONTRACT SPECIFICATION, AND AS
BETWEEN THE LESSOR AND EACH LESSEE, EACH LESSEE AGREES TO BEAR ALL SUCH RISKS AT
ITS SOLE COST AND EXPENSE. THE LESSEE SPECIFICALLY WAIVES ALL RIGHTS TO MAKE
CLAIMS AGAINST THE LESSOR AND ANY VEHICLE FOR BREACH OF ANY WARRANTY OF ANY KIND
WHATSOEVER AND, AS TO THE LESSOR, EACH LESSEE LEASES THE VEHICLES “AS IS.” IN NO
EVENT SHALL THE LESSOR BE LIABLE FOR SPECIAL, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES, WHATSOEVER OR HOWSOEVER CAUSED.

12.2. Manufacturer’s Warranties.

If a Vehicle leased hereunder is covered by a Manufacturer’s warranty, the
Lessee of such Vehicle, during the Vehicle Term for such Vehicle, shall have the
right to make any claims under such warranty which the Lessor could make.

 

-18-



--------------------------------------------------------------------------------

13. VEHICLE USAGE GUIDELINES AND RETURN; SPECIAL DEFAULT PAYMENTS; EARLY
TERMINATION PAYMENTS.

13.1. Usage.

As used herein “Vehicle Turn-In Condition” (a) with respect to each Program
Vehicle leased hereunder will be determined in accordance with the related
Manufacturer Program and (b) with respect to each Non-Program Vehicle leased
hereunder shall mean (i) if such Non-Program Vehicle is manufactured by the same
Manufacturer as any Program Vehicle leased hereunder, the same standard as
required with respect to such Program Vehicle and (ii) if such Non-Program
Vehicle does not satisfy clause (i) above, the standard specified in
Section 13.2(a)(y)(1) (other than clause (H) thereof), and the equivalent of any
Excess Damage Charges and Excess Mileage Charges with respect to such Vehicle
shall be determined by the Administrator and the Lessor in accordance with the
foregoing standard.

13.2. Return.

(a) On or prior to the date that is ninety (90) days prior to the end of the
Term of this Agreement, each Lessee shall notify the Lessor in writing if it
elects to purchase all the Vehicles leased by such Lessee hereunder at the end
of the Term of this Agreement pursuant to Section 2.5. If such Lessee does not
elect to purchase all such Vehicles pursuant to the terms of Section 2.5, as
long as no Finance Lease Event of Default shall have occurred and be continuing,
such Lessee shall, on or prior to the Finance Lease Expiration Date (x) pay to
the Lessor an amount equal to the Residual Value Payment for all such
non-purchased Vehicles leased by such Lessee hereunder as of the Vehicle Finance
Lease Expiration Date for each such Vehicle plus all accrued but unpaid Monthly
Base Rent and all Supplemental Rent payable at such time and (y) return each
such Vehicle to the Lessor in accordance with the following, as applicable:

(1) each such Vehicle shall:

(A) have an engine, transmission, differential, exhaust system (including the
catalytic converter and any other Pollution control equipment), brakes, and any
other operating part or system or accessory which is necessary or advisable to
be in an operating condition which is generally considered as “good” for a
vehicle of such Vehicle’s age, and/or which is necessary to enable such Vehicle
to meet any motor vehicle inspection standard or environmental standard
applicable to such Vehicle on its Vehicle Finance Lease Expiration Date;

(B) be in a condition which would meet its next inspection as required by such
applicable federal, state or local law;

(C) other than any condition that would reasonably be considered to be normal
wear and tear or otherwise de minimis by a Manufacturer (or its authorized
agent) accepting possession of a Vehicle subject to its Manufacturer Program,
have no: body dents; rust; corrosion; paint mismatches or special colors, or
paint which is less than factory grade; dented, rusted, broken or missing chrome
or trim; ripped or stained, upholstery, seats, dash, headliner, carpeting,
trunk, or convertible vinyl top; missing interior trim; sprung or misaligned
doors or their openings; worn, cracked, split, broken

 

-19-



--------------------------------------------------------------------------------

or leaking weather-stripping; faulty window mechanisms; broken, cracked or
missing glass, mirrors or lights; faulty electronic systems, including on-board
computers, processors, sensors, controls, radios, stereos, and the like; faulty
heating, air conditioning or climate control systems; or worn or faulty shock
absorbers or other suspension or steering parts, systems or mechanisms;

(D) have an engine that does not burn an abnormal amount of oil for a vehicle of
comparable age or mileage, and there shall be no uneven compression ratios
across cylinders; no fluid leaks in the engine, transmission(s),
differential(s), steering mechanism, brake system, or cooling system, faulty
hoses, or faulty exhaust systems;

(E) have all accessories, insignia, decals, lettering or special identification,
or other auxiliary equipment or markings on the body, fenders, bumpers, dash or
elsewhere removed and there must be no holes left by the removal thereof;

(F) have tires:

I. comparable to those initially delivered with such Vehicle in design and
quality;

II. in accordance with the specifications of the Manufacturer of the Vehicle;

III. part of a matching set of four, plus spare (which may be a “donut” if a
“donut” spare is initially delivered with such Vehicle);

IV. no less than 1/8 inch in tread remaining at its shallowest point, and shall
not show an excess wear marker built in by its manufacturer; and

V. showing no obvious defect;

(G) have wheels:

I. comparable to those initially delivered with such Vehicle in design and
quality;

II. in accordance with the specifications of the manufacturer of the Vehicle;

III. which are part of a matching set of four, plus spare (which may be a
“donut” if a “donut” spare is initially delivered with such Vehicle); and

IV. showing no obvious defect; and

 

-20-



--------------------------------------------------------------------------------

(H) be in Vehicle Turn-In Condition.

(b) Each Lessee will return or cause to be returned each Program Vehicle leased
by such Lessee hereunder (other than a Standard Casualty or a Program Vehicle
which has become an Ineligible Vehicle) to the nearest related Manufacturer
official auction or other facility designated by such Manufacturer at such
Lessee’s sole expense or to such other location designated by the Lessor (with
any additional cost of delivery in excess of what would have been incurred upon
delivery to the related Manufacturer at the expense of the Lessor), in each case
in accordance with the requirements of Section 3.1(b) hereof.

(c) Any rebate or credits applicable to the unexpired term of any license plates
for a Vehicle leased by a Lessee hereunder shall inure to the benefit of such
Lessee.

(d) If any Lessee shall fail to satisfy any provision of Section 13.2(a), then
such Lessee shall pay to the Lessor within five (5) days after the end of the
Term of this Agreement the aggregate amount of the Termination Value of all the
Vehicles leased by such Lessee hereunder immediately prior to such end of Term
(rather than the Residual Value Payment required by subclause (x) of
Section 13.2(a)).

13.3. Special Default Payments.

(a) Each Lessee will use its best efforts to maintain the Program Vehicles
leased by such Lessee hereunder such that no Excess Damage Charges or Excess
Mileage Charges will be deductible from the Repurchase Price due from a
Manufacturer or payable by the Lessor upon the turn back of such Program
Vehicles under the applicable Manufacturer Program. Upon (i) the deposit of the
Repurchase Price of any Program Vehicle leased by a Lessee hereunder payable by
the Manufacturer in the Collection Account or a Joint Collection Account (or the
deposit of the Repurchase Price of any Program Vehicle sold through an auction
conducted by or through a Manufacturer in the Collection Account or a Joint
Collection Account), or (ii) the date by which the Repurchase Price of such
Program Vehicle would have been paid if not for a Manufacturer Event of Default,
the Lessor will charge such Lessee for any Excess Damage Charges and/or Excess
Mileage Charges applicable to such Program Vehicle pursuant to the applicable
Manufacturer Program (any such charges are referred to as “Program Vehicle
Special Default Payments”).

(b) Each Lessee will use its best efforts to maintain the Non-Program Vehicles
leased by such Lessee hereunder in a manner such that no Non-Program Vehicle
Special Default Payments (as defined below) shall be due upon disposition of
such Non-Program Vehicles by or for the benefit of the Lessor. Upon disposition
of each Non-Program Vehicle leased hereunder by or for the benefit of the
Lessor, other than the sale of any such Non-Program Vehicle to the Lessee of
such Vehicle in accordance with the terms hereof, the Lessor will charge such
Lessee (i) if such Non-Program Vehicle is manufactured by the same Manufacturer
as any Program Vehicle or is subject to a Manufacturer Program, an amount equal
to any Excess Damage Charges and/or Excess Mileage Charges that would be
applicable to the comparable Program Vehicle pursuant to the applicable
Manufacturer Program or an amount equal to any Excess Damage Charges and/or
Excess Mileage Charges that are applicable to such Vehicle pursuant to the
applicable Manufacturer Program, as the case may be, and (ii) if such Non-

 

-21-



--------------------------------------------------------------------------------

Program Vehicle is subject to a Vehicle Turn-In Condition standard established
pursuant to Section 13.1(b)(ii), an amount equal to any charges applicable to
such Non-Program Vehicle pursuant to such Vehicle Turn-In Condition standard
(any such charges are referred to as “Non-Program Vehicle Special Default
Payments” and, together with the Program Vehicle Special Default Payments, the
“Special Default Payments”).

(c) On each Payment Date, each Lessee shall pay to the Lessor all Special
Default Payments that have accrued during the Related Month. The obligation of
each Lessee to pay Special Default Payments shall constitute the sole remedy
respecting the breach of its covenant contained in the first sentence of each of
Section 13.3(a) and Section 13.3(b).

(d) The provisions of this Section 13.3 will survive the expiration or earlier
termination of the Term.

13.4. Early Termination Payments.

If any Lessee turns back any Program Vehicle leased hereunder to a Manufacturer
under its Manufacturer Program (including by the Intermediary pursuant to the
Master Exchange Agreement), upon the earlier of (i) the deposit of the
Repurchase Price of such Vehicle in the Collection Account or a Joint Collection
Account and (ii) the date by which such Repurchase Price would have been paid if
not for a Manufacturer Event of Default, the Lessor will charge such Lessee an
amount equal to (i) the excess, if any, of (x) the Termination Value of such
Vehicle (as of the Turnback Date) over (y) the sum of the Repurchase Price
received with respect to such Vehicle or that would have been received but for a
Manufacturer Event of Default, as applicable, and any Special Default Payments
made by such Lessee in respect of such Vehicle pursuant to Section 13.3, plus
(ii) any unpaid Monthly Base Rent for the Minimum Term with respect to such
Vehicle plus any early turn back charges payable or deductible from the
Repurchase Price of such Vehicle in accordance with Section 3.1(b) hereof (any
such amount is referred to as an “Early Termination Payment”). On each Payment
Date, each Lessee shall pay to the Lessor all Early Termination Payments that
have accrued with respect to such Lessee during the Related Month. The
provisions of this Section 13.4 will survive the expiration or earlier
termination of the Term.

14. DISPOSITION PROCEDURE.

Each Lessee will comply with the requirements of law and the requirements of the
Manufacturer Programs in connection with, among other things, the delivery of
Certificates of Title and documents of transfer signed as necessary, signed
Condition Reports, and signed odometer statements to be submitted with the
Program Vehicles or Non-Program Vehicles returned to a Manufacturer pursuant to
Section 2.6 and accepted by the Manufacturer or its agent at the time of Program
Vehicle or Non-Program Vehicle return.

15. ODOMETER DISCLOSURE REQUIREMENT.

Each Lessee agrees to comply with all requirements of law and all Manufacturer
Program requirements with respect to Vehicles leased by such Lessee hereunder in
connection with the transfer of ownership of any such Vehicle leased by such
Lessee hereunder, including, without limitation, the submission of any required
odometer disclosure statement at the time of any such transfer of ownership.

 

-22-



--------------------------------------------------------------------------------

16. GENERAL INDEMNITY.

16.1. Indemnity by the Lessees and the Finance Lease Guarantor.

Each of the Lessees and the Finance Lease Guarantor agrees jointly and severally
to indemnify and hold harmless the Lessor, the Lender, the Intermediary and the
Trustee and the Lessor’s, the Lender’s, the Intermediary’s and the Trustee’s
respective directors, officers, stockholders, agents and employees
(collectively, the “Indemnified Persons”), on a net after-tax basis against any
and all claims, demands and liabilities of whatsoever nature and all costs and
expenses relating to or in any way arising out of:

16.1.1. the ordering, delivery, acquisition, title on acquisition, rejection,
installation, possession, titling, retitling, registration, re-registration,
custody by each Lessee, the Finance Lease Guarantor or their respective agents
of title and registration documents, use, non-use, misuse, operation,
deficiency, defect, transportation, repair, control or disposition of any
Vehicle leased hereunder or to be leased hereunder pursuant to a request by a
Lessee. The foregoing shall include, without limitation, any liability (or any
alleged liability) of the Lessor to any third party arising out of any of-the
foregoing, including, without limitation, all legal fees, costs and
disbursements arising out of such liability (or alleged liability);

16.1.2. any document, stamp, filing, recording, mortgage or other taxes (other
than net income taxes of the Lessor) which may be payable in connection with the
lease of any Vehicles hereunder or the execution, delivery, recording or filing
of this Agreement or of any other instruments or documents provided for herein
or delivered or to be delivered hereunder or in connection herewith;

16.1.3. any violation by any Lessee or the Finance Lease Guarantor of this
Agreement or of any Related Documents to which any Lessee or the Finance Lease
Guarantor is a party or by which it is bound or of any laws, rules, regulations,
orders, writs, injunctions, decrees, consents, approvals, exemptions,
authorizations, licenses and withholdings of objecting of any governmental or
public body or authority and all other requirements having the force of law
applicable at any time to any Vehicle leased hereunder or any action or
transaction by any Lessee or the Finance Lease Guarantor with respect thereto or
pursuant to this Agreement;

16.1.4. all out of pocket costs of the Lessor (including the fees and out of
pocket expenses of counsel for the Lessor) in connection with the execution,
delivery and performance of this Agreement and the other Related Documents;

16.1.5. all out of pocket costs and expenses (including reasonable attorneys’
fees and legal expenses) incurred by the Lessor, the Lender, the Intermediary or
the Trustee in connection with the administration, enforcement, waiver or
amendment of this Agreement and any other Related Documents and all
indemnification obligations of the Lender or the Lessor under the Related
Documents (including all obligations of the Lessor under Section 13.4 and
Section 13.5 of the AESOP I Finance Lease Loan Agreement); and

 

-23-



--------------------------------------------------------------------------------

16.1.6. all costs, fees, expenses, damages and liabilities (including, without
limitation, the fees and out of pocket expenses of counsel) in connection with,
or arising out of, any claim made by any third party against the Lessor for any
reason (including, without limitation, in connection with any audit or
investigation conducted by a Manufacturer under its Manufacturer Program).

If the Lessor shall actually receive any tax benefit (whether by way of offset,
credit, deduction, refund or otherwise) not already taken into account in
calculating the net after-tax basis for such payment as a result of the payment
of any tax indemnified pursuant to this Section 16 or in connection with the
circumstances giving rise to the imposition of such tax, such tax benefit shall
be used to offset any indemnity payment owed pursuant to this Section 16 or
shall be paid to the relevant Lessee (but only to the extent of any prior
indemnity payments actually made pursuant to this Section 16 and only after the
Lessor shall actually receive such tax benefits); provided, however, that no
such payment to such Lessee shall be made while a Finance Lease Event of Default
shall have occurred and be continuing.

16.2. Reimbursement Obligation by the Lessees and the Finance Lease Guarantor.

Each Lessee and the Finance Lease Guarantor shall forthwith upon demand
reimburse the Lessor or the relevant Indemnified Person for any sum or sums
expended with respect to any of the foregoing; provided, however, that to the
extent such amounts constitute Excluded Payments, such amounts shall be paid
only to the AESOP I Segregated Account; and provided further that, if so
requested by the relevant Lessee or the Finance Lease Guarantor, the Lessor or
the relevant Indemnified Person shall submit to such Lessee or the Finance Lease
Guarantor, as applicable, a statement documenting any such demand for
reimbursement or prepayment. To the extent that any Lessee or the Finance Lease
Guarantor in fact indemnifies the Lessor or the relevant Indemnified Person
under the indemnity provisions of this Agreement, such Lessee or the Finance
Lease Guarantor, as applicable, shall be subrogated to the Lessor’s or the
relevant Indemnified Person’s rights in the affected transaction and shall have
a right to determine the settlement of claims therein. The foregoing indemnity
as contained in this Section 16 shall survive the expiration or earlier
termination of this Agreement or any lease of any Vehicle hereunder.

16.3. Defense of Claims.

The Lessor agrees to notify any relevant Lessee of any claim made against it for
which such Lessee may be liable pursuant to this Section 16 and, if such Lessee
requests, to contest or allow such Lessee to contest such claim. If any Finance
Lease Event of Default shall have occurred and be continuing, no contest shall
be required, and any contest which has begun shall not be required to be
continued to be pursued, unless arrangements to secure the payment of such
Lessee’s obligations pursuant to this Section 16 hereunder have been made and
such arrangements are reasonably satisfactory to the Lessor. The Lessor shall
not settle any such claim without such Lessee’s consent, which consent shall not
be unreasonably withheld.

 

-24-



--------------------------------------------------------------------------------

Defense of any claim referred to in this Section 16 for which indemnity may be
required shall, at the option and request of the Indemnified Person, be
conducted by the relevant Lessee or the Finance Lease Guarantor, as applicable.
Such Lessee or the Finance Lease Guarantor, as the case may be, will inform the
Indemnified Person of any such claim and of the defense thereof and will provide
copies of material documents relating to any such claim or defense to such
Indemnified Person upon request. Such Indemnified Person may participate in any
such defense at its own expense provided such participation does not interfere
with such Lessee’s or the Finance Lease Guarantor’s assertion of such claim or
defense. Each Lessee and the Finance Lease Guarantor agree that no Indemnified
Person will be liable to such Lessee or the Finance Lease Guarantor, as
applicable, for any claim caused directly or indirectly by the inadequacy of any
Vehicle leased hereunder by such Lessee for any purpose or any deficiency or
defect therein or the use or maintenance thereof or any repairs, servicing or
adjustments thereto or any delay in providing or failure to provide such
repairs, servicing or adjustments or any interruption or loss of service or use
thereof or any loss of business, all of which shall be the risk and
responsibility of such Lessee or the Finance Lease Guarantor. The rights and
indemnities of each Indemnified Person hereunder are expressly made for the
benefit of, and will be enforceable by, each Indemnified Person notwithstanding
the fact that such Indemnified Person is either no longer a party to (or
entitled to receive the benefits of) this Agreement, or was not a party to (or
entitled to receive the benefits of) this Agreement at its outset. Except as
otherwise set forth herein, nothing herein shall be deemed to require any Lessee
or the Finance Lease Guarantor to indemnify the Lessor for any of the Lessor’s
acts or omissions which constitute gross negligence or willful misconduct. This
general indemnity shall not affect any claims of the type discussed above which
such Lessee or the Finance Lease Guarantor may have against the Manufacturer.

17. ASSIGNMENT.

17.1. Right of the Lessor to Assign this Agreement.

The Lessor shall have the right to finance the acquisition and ownership of
Vehicles by selling or assigning, in whole or in part, its right, title and
interest in this Agreement, including, without limitation, in moneys due from
each Lessee and any third party under this Agreement and in any security
therefor; provided, however, that any such sale or assignment shall be subject
to the rights and interest of each Lessee in the Vehicles leased by such Lessee
hereunder, including but not limited to such Lessee’s right of quiet and
peaceful possession of such Vehicles as set forth in Section 9 hereof, and under
this Agreement.

17.2. Limitations on the Right of the Lessees to Assign this Agreement.

Each Lessee agrees that it shall not, without prior written consent of the
Lessor, CRCF and the Trustee and without having satisfied the Rating Agency
Consent Condition, assign this Agreement or any of its rights hereunder to any
other party; provided, however, that each Lessee may rent the Vehicles leased by
such Lessee hereunder under the terms of its normal daily rental programs and/or
sublease such Vehicles to Permitted Sublessees pursuant to a Sublease. Any
purported assignment in violation of this Section 17.2 shall be void and of no
force or effect. Nothing contained herein shall be deemed to restrict the right
of any Lessee to acquire or dispose of, by purchase, lease, financing, or
otherwise, motor vehicles that are not subject to the provisions of this
Agreement.

 

-25-



--------------------------------------------------------------------------------

18. DEFAULT AND REMEDIES THEREFOR.

18.1. Events of Default.

Any one or more of the following will constitute an event of default (a “Finance
Lease Event of Default”) as that term is used herein:

18.1.1. there occurs (i) a default in the payment of the portion of Monthly Base
Rent that relates to the Loan Principal Amount, the Special Default Payments,
the Early Termination Payments, Vehicle Purchase Price or Termination Value upon
a Standard Casualty or when a Vehicle becomes an Ineligible Vehicle or upon a
Vehicle Return Default or any Supplemental Rent (to the extent not included in
any of the foregoing) and the continuance thereof for a period of five
(5) Business Days or (ii) a default and continuance thereof for five
(5) Business Days after notice thereof by the Lessor or the Trustee to the
relevant Lessee or the Finance Lease Guarantor in the payment of any amount
payable under this Agreement (other than amounts described in clause (i) above);

18.1.2. any unauthorized assignment or transfer of this Agreement by any Lessee
or the Finance Lease Guarantor occurs;

18.1.3. the failure, in any material respect, of any Lessee or the Finance Lease
Guarantor to maintain, or cause to be maintained, insurance as required in
Section 5 or Section 31.3;

18.1.4. the failure of any Lessee or the Finance Lease Guarantor to observe or
perform any other covenant, condition, agreement or provision hereof, and such
default continues for more than thirty (30) days after the date written notice
thereof is delivered by the Lessor or the Trustee to such Lessee or the Finance
Lease Guarantor, as applicable;

18.1.5. if any representation or warranty made by any Lessee or the Finance
Lease Guarantor herein is inaccurate or incorrect or is breached or is false or
misleading in any material respect as of the date of the making thereof or any
schedule, certificate, financial statement, report, notice, or other writing
furnished by or on behalf of such Lessee or the Finance Lease Guarantor, as
applicable, to the Lessor or the Trustee is false or misleading in any material
respect on the date as of which the facts therein set forth are stated or
certified, and the circumstance or condition in respect of which such
representation, warranty or writing was inaccurate, incorrect, breached, false
or misleading in any material respect, as the case may be, shall not have been
eliminated or otherwise cured for thirty (30) days after the earlier of (x) the
date of the receipt of written notice thereof from the Lessor, the Lender or the
Trustee to such Lessee or the Finance Lease Guarantor, as applicable, and
(y) the date the Finance Lease Guarantor or such Lessee learns of such
circumstance or condition;

18.1.6. an Event of Bankruptcy occurs with respect to any Lessee, any Permitted
Sublessee or the Finance Lease Guarantor;

 

-26-



--------------------------------------------------------------------------------

18.1.7. a Loan Event of Default occurs;

18.1.8. an AESOP I Operating Lease Event of Default or an AESOP II Operating
Lease Event of Default occurs; or

18.1.9. the Pension Benefit Guaranty Corporation or the Internal Revenue Service
shall have filed notice of one or more liens against any Lessee or the Finance
Lease Guarantor (unless such lien does not purport to cover the Collateral or
any amount payable under the Leases), and, in the case of notice filed by the
Internal Revenue Service, such notice shall have remained in effect for more
than thirty (30) days unless, prior to the expiration of such period, such
Lessee or the Finance Lease Guarantor, as applicable, shall have provided the
Lessor with a bond in an amount at least equal to the amount of such lien or, in
the case of any such lien in an amount less than $1,000,000, such Lessee or the
Finance Lease Guarantor, as applicable, shall have established to the reasonable
satisfaction of the Lessor that such lien is being contested in good faith and
that adequate reserves have been established in respect of the claim giving rise
to such lien.

18.2. Effect of Finance Lease Event of Default or Liquidation Event of Default.

If any Finance Lease Event of Default described in Section 18 or any Liquidation
Event of Default shall occur, (i) the Lessor may terminate the rights of the
Lessees to place Vehicle Orders pursuant to Section 2.1 and to lease additional
Vehicles from the Lessor, and (ii) if CRCF has declared the Loan Note under any
Loan Agreement to be due and payable pursuant to Section 12.2 of such Loan
Agreement, (x) this Agreement shall automatically terminate and any accrued and
unpaid Monthly Base Rent, Supplemental Rent and all other payments accrued but
unpaid under this Agreement (calculated as if all Vehicles had become a Standard
Casualty for the Related Month and the full amount of interest on such Loan Note
was then due and payable in full) shall, automatically, without further action
by the Lessor or the Trustee, become immediately due and payable and (y) each
Lessee shall, at the request of the Lessor, the Lender or the Trustee, return or
cause to be returned all Vehicles leased by such Lessee subject to this
Agreement (and the Administrator shall deliver or cause to be delivered to the
Trustee the Certificates of Title relating thereto) to the Lessor in accordance
with the provisions of Section 13.2 hereof.

18.3. Rights of Lessor Upon Finance Lease Event of Default, Limited Liquidation
Event of Default or Liquidation Event of Default.

If a Finance Lease Event of Default, Limited Liquidation Event of Default or
Liquidation Event of Default shall occur, then the Lessor at its option may:

(i) proceed by appropriate court action or actions, either at law or in equity,
to enforce performance by the Lessees (or any Lessee(s) against which the Lessor
determines to exercise its remedies hereunder) or the Finance Lease Guarantor of
the applicable covenants and terms of this Agreement or to recover damages for
the breach hereof calculated in accordance with Section 18.5; and/or

 

-27-



--------------------------------------------------------------------------------

(ii) by notice in writing to the Lessees (or any Lessee(s) against which the
Lessor determines to exercise its remedies hereunder) and the Finance Lease
Guarantor, terminate this Agreement in its entirety and/or the right of
possession hereunder of the Lessees (or in respect only of the applicable
Lessee(s)) of Vehicles leased hereunder, and the Lessor may direct delivery by
the Lessees (or in respect only of the applicable Lessee(s)) or the Finance
Lease Guarantor of documents of title to the Vehicles leased hereunder,
whereupon all rights and interests of the Lessees (or the applicable Lessee(s))
to such Vehicles will cease and terminate (but the Lessees (or the applicable
Lessee(s)) and the Finance Lease Guarantor will remain liable hereunder as
herein provided; provided, however, that their liability will be calculated in
accordance with Section 18.5); and thereupon, the Lessor or its agents may
peaceably enter upon the premises of the applicable Lessee(s), or other premises
where such Vehicles may be located (including, without limitation, the premises
of any Permitted Sublessee) and take possession of them and thenceforth hold,
possess and enjoy the same free from any right of the Lessees (or the applicable
Lessee(s)), or their successors or assigns, to use such Vehicles for any purpose
whatsoever, and the Lessor will, nevertheless, have a right to recover from the
Lessee(s) or the Finance Lease Guarantor any and all amounts which under the
terms of this Section 18.3 (as limited by Section 18.5 of this Agreement) as may
be then due. The Lessor will provide the applicable Lessee(s) with written
notice of the place and time of the sale at least five (5) days prior to the
proposed sale, which shall be deemed commercially reasonable, and any Lessee may
purchase such Vehicle(s) at the sale. Each and every power and remedy hereby
specifically given to the Lessor will be in addition to every other power and
remedy hereby specifically given or now or hereafter existing at law, in equity
or in bankruptcy and each and every power and remedy may be exercised from time
to time and simultaneously and as often and in such order as may be deemed
expedient by the Lessor; provided, however, that the measure of damages
recoverable against the Lessee(s) or the Finance Lease Guarantor will in any
case be calculated in accordance with Section 18.5. All such powers and remedies
will be cumulative, and the exercise of one will not be deemed a waiver of the
right to exercise any other or others. No delay or omission of the Lessor in the
exercise of any such power or remedy and no renewal or extension of any payments
due hereunder will impair any such power or remedy or will be construed to be a
waiver of any default or any acquiescence therein. Any extension of time for
payment hereunder or other indulgence duly granted to the Lessees (or the
applicable Lessee(s)) or the Finance Lease Guarantor will not otherwise alter or
affect the Lessor’s rights or the obligations hereunder of such Lessee(s) and
the Finance Lease Guarantor. The Lessor’s acceptance of any payment after it
will have become due hereunder will not be deemed to alter or affect the
Lessor’s rights hereunder with respect to any subsequent payments or defaults
therein; and/or

(iii) proceed by appropriate court action or actions, either at law or in
equity, to enforce performance by any Permitted Sublessee of the applicable
covenants and terms of the related Sublease or to recover damages or any other
amounts payable under such Sublease; and/or

(iv) by notice in writing to the Lessees (or any Lessee(s) against which the
Lessor determines to exercise its remedies hereunder), terminate the Power of
Attorney.

 

-28-



--------------------------------------------------------------------------------

18.4. Rights of Lender and Trustee Upon Liquidation Event of Default, Limited
Liquidation Event of Default and Non-Performance of Certain Covenants.

(i) If a Liquidation Event of Default or a Limited Liquidation Event of Default
shall have occurred and be continuing, the Lender and the Trustee, to the extent
provided in the Indenture, shall have the rights against the Finance Lease
Guarantor, the Lessees, and the AESOP I Finance Lease Loan Collateral provided
in the Base Indenture upon a Liquidation Event of Default or a Limited
Liquidation Event of Default, as the case may be, including the right to take
possession of all or a portion of the Vehicles leased hereunder immediately from
the Lessee(s) or a Permitted Sublessee.

(ii) If the Finance Lease Guarantor or any Lessee shall default in the due
performance and observance of any of its obligations under Sections 31.3, 31.4,
31.5(iv), 31.10, 32.3 or 32.4 hereof, and such default shall continue unremedied
for a period of thirty (30) days after notice thereof shall have been given to
such Lessee and the Finance Lease Guarantor by the Lessor, the Lender or the
Trustee, the Trustee, as assignee of the Lessor’s rights hereunder, shall have
the ability to exercise all rights, remedies, powers, privileges and claims of
any Lessee, the Finance Lease Guarantor or the Intermediary against the
Manufacturers under or in connection with the Manufacturer Programs with respect
to (i) Program Vehicles leased hereunder that the Lessee thereof has determined
to turn back to the Manufacturers under such Manufacturer Programs (excluding
Relinquished Vehicles) and (ii) whether or not the Lessee thereof shall then
have determined to turn back such Program Vehicles, any Program Vehicles leased
hereunder for which the applicable Repurchase Period will end within one week or
less.

(iii) Upon a default in the performance (after giving effect to any grace
periods provided herein) by the Finance Lease Guarantor or any Lessee of its
obligations hereunder to keep the Vehicles leased hereunder free of Liens (other
than Permitted Liens) and to maintain the Trustee’s first-priority perfected
security interest in the AESOP I Finance Lease Loan Collateral, the Lessor or
the Trustee shall have the right to take actions reasonably necessary to correct
such default with respect to the subject Vehicles including the execution of UCC
financing statements with respect to Manufacturer Programs and other general
intangibles and the completion of Vehicle Perfection and Documentation
Requirements on behalf of the Finance Lease Guarantor or such Lessee, as
applicable.

(iv) Upon the occurrence of a Liquidation Event of Default or a Limited
Liquidation Event of Default, each Lessee shall return or cause to be returned
any Program Vehicles leased by such Lessee hereunder to the related Manufacturer
in accordance with the instructions of the Lessor. To the extent any
Manufacturer fails to accept any such Program Vehicles under the terms of the
applicable Manufacturer Program, the Lessor shall have the right to otherwise
dispose of such Program Vehicles and to direct the Lessee thereof to dispose of
such Program Vehicles in accordance with its instructions. Upon the occurrence
of a Liquidation Event of Default or a Limited Liquidation Event of Default,
each Lessee shall dispose of any such Non-Program Vehicles leased hereunder in
accordance with the instructions of the Lessor. To the extent any Lessee fails
to so dispose of any such Non-Program Vehicles, the Lessor shall

 

-29-



--------------------------------------------------------------------------------

have the right to otherwise dispose of such Non-Program Vehicles. In addition,
following the occurrence of a Liquidation Event of Default or a Limited
Liquidation Event of Default, the Lessor shall have all of the rights, remedies,
powers, privileges and claims vis-à-vis the Finance Lease Guarantor or any
Lessee, necessary or desirable to allow (a) the Lender to exercise the rights,
remedies, powers, privileges and claims given to the Lender pursuant to
Section 12.3 of the AESOP I Finance Lease Loan Agreement, and each of the
Finance Lease Guarantor and the Lessees acknowledges that it has hereby granted
to the Lessor all of the rights, remedies, powers, privileges and claims granted
by the Lessor to the Lender pursuant to Article 7 of the AESOP I Finance Lease
Loan Agreement and that, under certain circumstances set forth in the AESOP I
Finance Lease Loan Agreement, the Lender may act in lieu of the Lessor in the
exercise of such rights, remedies, powers, privileges and claims and (b) the
Trustee to exercise the rights, remedies, powers, privileges and claims given to
the Trustee pursuant to Sections 3.3 and 9.2 of the Base Indenture, and each of
the Finance Lease Guarantor and the Lessees acknowledges that (x) it has hereby
granted to the Lessor all of the rights, remedies, powers, privileges and claims
granted by the Lender to the Trustee pursuant to Article 3 of the Base Indenture
and that, under the circumstances set forth in the Base Indenture, the Trustee
may act in lieu of the Lessor in the exercise of such rights, remedies, powers,
privileges and claims and (y) under certain circumstances the Trustee may act in
lieu of the Lessor in the exercise of the rights, remedies, powers, privileges
and claims of the Lessor hereunder.

18.5. Measure of Damages.

If a Finance Lease Event of Default, a Limited Liquidation Event of Default or a
Liquidation Event of Default occurs and the Lessor, the Lender or the Trustee
exercises the remedies granted to the Lessor, the Lender or the Trustee under
this Article 18, the amount that the Lessor shall be permitted to recover shall
be equal to:

(i) all Monthly Base Rent, all Supplemental Rent and all other payments payable
under this Agreement (calculated as provided in Section 18.2); plus

(ii) any damages and expenses, including reasonable attorneys’ fees and expenses
(but excluding net after-tax losses of federal and state income tax benefits to
which the Lessor would otherwise be entitled as a result of this Agreement),
which the Lessor, the Lender or the Trustee will have sustained by reason of the
Finance Lease Event of Default, Limited Liquidation Event of Default or
Liquidation Event of Default, together with reasonable sums for such attorneys’
fees and such expenses as will be expended or incurred in the seizure, storage,
rental or sale of the Vehicles leased hereunder or in the enforcement of any
right or privilege hereunder or in any consultation or action in such
connection; plus

(iii) interest on amounts due and unpaid under this Agreement at the applicable
Lender’s Carrying Cost Interest Rate plus 1.0% from time to time computed from
the date of the Finance Lease Event of Default, Limited Liquidation Event of
Default or Liquidation Event of Default or the date payments were originally due
to the Lessor under this Agreement or from the date of each expenditure by the
Lessor, the Lender or the Trustee which is recoverable from the Lessees pursuant
to this Section 18, as applicable, to and including the date payments are made
by the Lessees.

 

-30-



--------------------------------------------------------------------------------

18.6. Vehicle Return Default.

If any Lessee fails to comply with the provisions of (a) Section 13.2 or
(b) Section 3.1(b) hereof (each, a “Vehicle Return Default”), and the Vehicle is
not redesignated as a Non-Program Vehicle in accordance with Section 2.7, then
the Lessor at its option may:

(i) proceed by appropriate court action or actions, either at law or equity, to
enforce performance by such Lessee of such covenants and terms of this Agreement
or to recover damages for the breach hereof calculated in accordance with
Section 18.5 as it relates to such Vehicle; or

(ii) by notice in writing to such Lessee following the occurrence of such
Vehicle Return Default, terminate the Agreement with respect to such Vehicle
and/or the right of possession hereunder of such Lessee with respect to such
Vehicle and the Lessor may direct delivery by such Lessee or the Finance Lease
Guarantor of documents of title to such Vehicle, whereupon all rights and
interests of such Lessee and the Finance Lease Guarantor to such Vehicle will
cease and terminate (but such Lessee and the Finance Lease Guarantor will remain
liable hereunder as herein provided; provided, however, that their liability
will be calculated in accordance with Section 18.5 as it relates to such
Vehicle); and thereupon the Lessor or its agents or assignees may peaceably
enter upon the premises of such Lessee or other premises where such Vehicle may
be located (including, without limitation, the premises of any Permitted
Sublessee) and take possession of it and thenceforth hold, possess and enjoy the
same free from any right of such Lessee or the Finance Lease Guarantor or their
successors or assigns to use such Vehicle for any purpose whatsoever and the
Lessor will nevertheless have a right to recover from such Lessee or the Finance
Lease Guarantor any and all amounts which, under the terms of this Agreement may
then be due. The Lessor will provide such Lessee with written notice of the
place and time of the sale of such Vehicle at least five (5) days prior to the
proposed sale, which sale shall be deemed commercially reasonable and such
Lessee may purchase the Vehicle at such sale; or

(iii) hold, keep idle or lease to others such Vehicle, as the Lessor in its sole
discretion may determine, free and clear of any rights of such Lessee without
any duty to account to such Lessee with respect to such action or inaction or
for any proceeds with respect to such action or inaction except that such
Lessee’s obligation to pay Monthly Base Rent for periods commencing after such
Lessee shall have been deprived of the use of such Vehicle pursuant to this
clause (iii) shall be reduced by the net proceeds, if any, received by the
Lessor from leasing such Vehicle to any person other than such Lessee for the
same period or any portion thereof; or

(iv) whether or not the Lessor shall have exercised or shall thereafter exercise
any of the rights under the foregoing clauses (i), (ii) or (iii), demand by
written notice to such Lessee that such Lessee pay to the Lessor immediately,
and such Lessee shall so pay to the Lessor as liquidated damages for loss of a
bargain and not as a penalty,

 

-31-



--------------------------------------------------------------------------------

any unpaid Monthly Base Rent due through the Payment Date with respect to the
Related Month during which such Vehicle is rejected by the Manufacturer or
otherwise is not returned to the Manufacturer or on the date such Lessee is
required to, but does not, sell, return or otherwise dispose of such Vehicle
pursuant to Section 3.1 or 2.6 hereof, any Supplemental Rent then accrued and
unpaid, plus whichever of the following amounts the Lessor, in its sole
discretion, shall specify in such notice:

(1) an amount equal to the excess, if any, of the Termination Value for such
Vehicle over the Market Value of such Vehicle as of (a) the date such Vehicle
(if such Vehicle is a Program Vehicle) is rejected by a Manufacturer for not
meeting its Manufacturer Program’s Vehicle Turn-In Condition guidelines, or
(b) the date such Lessee is required to, but does not, sell, return or otherwise
dispose of such Vehicle (if such Vehicle is a Non-Program Vehicle) pursuant to
Section 3.1 or 2.6 hereof; or

(2) an amount equal to the Termination Value for such Vehicle as of (a) the date
such Vehicle is rejected by a Manufacturer for not meeting its Manufacturer
Program’s Vehicle Turn-In Condition guidelines (if such Vehicle is a Program
Vehicle), or (b) the date such Lessee is required to, but does not sell, return
or otherwise dispose of such Vehicle (if such Vehicle is a Non-Program Vehicle)
pursuant to Section 3.1 or 2.6 hereof, in which event (x) such Lessee shall be
entitled to any physical damage insurance proceeds applicable to such Vehicle,
and (y) the Administrator shall request the Trustee to cause its Lien to be
removed from the Certificate of Title for such Vehicle.

(v) if the Lessor shall have sold any Vehicle pursuant to clause (ii) above, the
Lessor in lieu of exercising its rights under clause (iv) above with respect to
such Vehicle may, if it shall so elect, demand that the Lessee of such Vehicle
pay to the Lessor and such Lessee shall pay to the Lessor on the date of such
sale as liquidated damages for loss of a bargain and not as a penalty, any
unpaid Monthly Base Rent and Supplemental Rent due through such date of sale
plus the amount of any deficiency between the net proceeds of such sale and the
Termination Value of such Vehicle computed as of the date of the sale.

18.7. Application of Proceeds.

The proceeds of any sale or other disposition pursuant to Section 18.2, 18.3 or
18.6 shall be applied in the following order: (i) to the reasonable costs and
expenses incurred by the Lessor, the Lender or the Trustee in connection with
such sale or disposition, including any reasonable costs associated with
repairing any Vehicles, and reasonable attorneys’ fees in connection with the
enforcement of this Agreement, (ii) to the payment of outstanding Monthly Base
Rent, (iii) to the payment of any Supplemental Rent, (iv) to the payment of all
other amounts due hereunder, and (v) any remaining amounts to the Lessor, or
such Person(s) as may be lawfully entitled thereto.

19. MANUFACTURER EVENTS OF DEFAULT.

(a) Upon the occurrence of a Manufacturer Event of Default with respect to any
Manufacturer (a “Defaulting Manufacturer”), no Lessee, on behalf of the Lessor,
(i) shall any

 

-32-



--------------------------------------------------------------------------------

longer place Vehicle Orders for additional Program Vehicles from such
Manufacturer and (ii) shall cancel any Vehicle Order with such Defaulting
Manufacturer for any Program Vehicle with respect to which a VIN has not been
assigned as of the date such Manufacturer Event of Default occurs.

(b) Upon the occurrence of a Manufacturer Event of Default, each Lessee agrees
to (i) act at the direction of the Lessor, the Lender or the Trustee to take
commercially reasonable action to liquidate the Program Vehicles subject to a
Manufacturer Program with respect to which such Manufacturer Event of Default
has occurred or (ii) convert such Program Vehicles to Non-Program Vehicles in
accordance with Section 2.7 hereof and subject to the limitations set forth
therein.

(c) Upon the occurrence of a Manufacturer Event of Default, each Lessee shall be
liable for any failure by the Lessor to recover all or any portion of the
Repurchase Price with respect to any Program Vehicles leased by it subject to
the Manufacturer Program of the Defaulting Manufacturer or any Non-Program
Vehicle returned to a Defaulting Manufacturer under a Manufacturer Program
pursuant to Section 2.6(b). Any Lessee may satisfy its obligation hereunder by
purchasing the Program Vehicles of the Defaulting Manufacturer pursuant to
Section 2.5 or by selling such Program Vehicles to a third party; provided,
however, that the funds received by the Lessor with respect to such Vehicle
shall equal the Termination Value for such Vehicle, together with all Monthly
Base Rent and Supplemental Rent with respect to such Vehicle.

20. [RESERVED]

21. [RESERVED]

22. CERTIFICATION OF TRADE OR BUSINESS USE.

Each Lessee hereby warrants and certifies, under penalties of perjury, that it
intends to use the Vehicles which are subject to this Agreement, in its trade or
business or for sublease to a Permitted Sublessee pursuant to a Sublease.

23. SURVIVAL.

In the event that, during the term of this Agreement, any Lessee or the Finance
Lease Guarantor becomes liable for the payment or reimbursement of any
obligations, claims or taxes pursuant to any provision hereof, such liability
will continue, notwithstanding the expiration or termination of this Agreement,
until all such amounts are paid or reimbursed by such Lessee or the Finance
Lease Guarantor, as applicable.

 

-33-



--------------------------------------------------------------------------------

24. [RESERVED]

25. [RESERVED]

26. FINANCE LEASE GUARANTY.

26.1. Finance Lease Guaranty.

In order to induce the Lessor to execute and deliver this Agreement and to lease
Vehicles to the Lessees, and in consideration thereof, the Finance Lease
Guarantor hereby (i) unconditionally and irrevocably guarantees to the Lessor
the obligations of each of ARAC and BRAC, as Lessees (the “Guaranteed Lessees”),
to make any payments required to be made by them under this Agreement,
(ii) agrees to cause the Guaranteed Lessees to duly and punctually perform and
observe all of the terms, conditions, covenants, agreements and indemnities of
the Guaranteed Lessees under this Agreement, and (iii) agrees that, if for any
reason whatsoever, any Guaranteed Lessee fails to so perform and observe such
terms, conditions, covenants, agreements and indemnities, the Finance Lease
Guarantor will duly and punctually perform and observe the same (the obligations
referred to in clauses (i) through (iii) above are collectively referred to as
the “Guaranteed Obligations”). The liabilities and obligations of the Finance
Lease Guarantor under the guaranty contained in this Section 26 (this “Finance
Lease Guaranty”) will be absolute and unconditional under all circumstances.
This Finance Lease Guaranty shall be a guaranty of payment and performance and
not merely of collection, and the Finance Lease Guarantor hereby agrees that it
shall not be required that the Lessor, the Lender or the Trustee assert or
enforce any rights against any Guaranteed Lessee or any other person before or
as a condition to the obligations of the Finance Lease Guarantor pursuant to
this Finance Lease Guaranty.

26.2. Scope of Finance Lease Guarantor’s Liability.

The Finance Lease Guarantor’s obligations hereunder are independent of the
obligations of the Guaranteed Lessees, any other guarantor or any other Person,
and the Lessor may enforce any of its rights hereunder independently of any
other right or remedy that the Lessor may at any time hold with respect to this
Agreement or any security or other guaranty therefor. Without limiting the
generality of the foregoing, the Lessor may bring a separate action against the
Finance Lease Guarantor without first proceeding against a Guaranteed Lessee,
any other guarantor or any other Person, or any security held by the Lessor, and
regardless of whether such Guaranteed Lessee or any other guarantor or any other
Person is joined in any such action. The Finance Lease Guarantor’s liability
hereunder shall at all times remain effective with respect to the aggregate of
the full amounts due from each such Guaranteed Lessee hereunder, notwithstanding
any limitations on the liability of any such Guaranteed Lessee to the Lessor
contained in any of the Related Documents or elsewhere. The Lessor’s rights
hereunder shall not be exhausted by any action taken by the Lessor until all
Guaranteed Obligations have been fully paid and performed. The liability of the
Finance Lease Guarantor hereunder shall be reinstated and revived, and the
rights of the Lessor shall continue, with respect to any amount at any time paid
on account of the Guaranteed Obligations which shall thereafter be required to
be restored or returned by the Lessor upon the bankruptcy, insolvency or
reorganization of any Guaranteed Lessee, any other guarantor or any other
Person, or otherwise, all as though such amount had not been paid.

 

-34-



--------------------------------------------------------------------------------

26.3. Lessor’s Right to Amend this Agreement, Etc.

The Finance Lease Guarantor authorizes the Lessor, at any time and from time to
time without notice and without affecting the liability of the Finance Lease
Guarantor hereunder, to: (a) alter the terms of all or any part of the
Guaranteed Obligations and any security and guaranties therefor including
without limitation modification of times for payment and rates of interest;
(b) accept new or additional instruments, documents, agreements, security or
guaranties in connection with all or any part of the Guaranteed Obligations;
(c) accept partial payments on the Guaranteed Obligations; (d) waive, release,
reconvey, terminate, abandon, subordinate, exchange, substitute, transfer,
compound, compromise, liquidate and enforce all or any part of the Guaranteed
Obligations and any security or guaranties therefor, and apply any such security
and direct the order or manner of sale thereof (and bid and purchase at any such
sale), as the Lessor in its discretion may determine; (e) release any Guaranteed
Lessee, any other guarantor or any other Person from any personal liability with
respect to all or any part of the Guaranteed Obligations; and (f) assign its
rights under this Finance Lease Guaranty in whole or in part.

26.4. Waiver of Certain Rights by Finance Lease Guarantor.

The Finance Lease Guarantor hereby waives each of the following to the fullest
extent allowed by law:

(a) all statutes of limitation as a defense to any action brought by the Lessor
against the Finance Lease Guarantor;

(b) any defense based upon:

(i) the unenforceability or invalidity of all or any part of the Guaranteed
Obligations or any security or other guaranty for the Guaranteed Obligations or
the lack of perfection or failure of priority of any security for the Guaranteed
Obligations; or

(ii) any act or omission of the Lessor or any other Person that directly or
indirectly results in the discharge or release of any Guaranteed Lessee or any
other Person or any of the Guaranteed Obligations or any security therefor; or

(iii) any disability or any other defense of any Guaranteed Lessee or any other
Person with respect to the Guaranteed Obligations, whether consensual or arising
by operation of law or any bankruptcy, insolvency or debtor-relief proceeding,
or from any other cause;

(c) any right (whether now or hereafter existing) to require the Lessor, as a
condition to the enforcement of this Finance Lease Guaranty, to:

(i) accelerate the Guaranteed Obligations;

 

-35-



--------------------------------------------------------------------------------

(ii) give notice to the Finance Lease Guarantor of the terms, time and place of
any public or private sale of any security for the Guaranteed Obligations; or

(iii) proceed against any Guaranteed Lessee, any other guarantor or any other
Person, or proceed against or exhaust any security for the Guaranteed
Obligations;

(d) all rights of subrogation, all rights to enforce any remedy that the Lessor
now or hereafter has against any Guaranteed Lessee or any other Person, and any
benefit of, and right to participate in, any security now or hereafter held by
the Lessor with respect to the Guaranteed Obligations;

(e) presentment, demand, protest and notice of any kind, including without
limitation notices of default and notice of acceptance of this Finance Lease
Guaranty;

(f) all suretyship defenses and rights of every nature otherwise available under
New York law and the laws of any other jurisdiction; and

(g) all other rights and defenses the assertion or exercise of which would in
any way diminish the liability of the Finance Lease Guarantor hereunder.

26.5. Finance Lease Guarantor to Pay Lessor’s Expenses.

The Finance Lease Guarantor agrees to pay to the Lessor, on demand, all costs
and expenses, including attorneys’ and other professional and paraprofessional
fees, incurred by the Lessor in exercising any right, power or remedy conferred
by this Finance Lease Guaranty, or in the enforcement of this Finance Lease
Guaranty, whether or not any action is filed in connection therewith. Until paid
to the Lessor, such amounts shall bear interest, commencing with the Lessor’s
demand therefor, at the Prime Rate (defined below) plus 1.0%. “Prime Rate” shall
mean the rate of interest per annum identified as the “Prime Rate” in the “Money
Rates” section of The Wall Street Journal; each change in the Prime Rate shall
be effective from and including the date such change is published as being
effective.

26.6. Reinstatement.

This Finance Lease Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time payment of any of the amounts payable by a
Guaranteed Lessee under this Agreement is rescinded or must otherwise be
restored or returned by the Lessor, upon an event of bankruptcy, dissolution,
liquidation or reorganization of such Guaranteed Lessee or the Finance Lease
Guarantor or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, such Guaranteed Lessee or the
Finance Lease Guarantor or any substantial part of their respective property, or
otherwise, all as though such payment had not been made.

 

-36-



--------------------------------------------------------------------------------

26.7. Pari Passu Indebtedness.

The Finance Lease Guarantor (i) represents and warrants that, as of the date
hereof, the obligations of the Finance Lease Guarantor under this Finance Lease
Guaranty will rank pari passu with any existing unsecured indebtedness of the
Finance Lease Guarantor and (ii) covenants and agrees that from and after the
date hereof the obligations of the Finance Lease Guarantor under this Finance
Lease Guaranty will rank pari passu with any unsecured indebtedness of the
Finance Lease Guarantor incurred after the date hereof.

27. RIGHTS OF LESSOR ASSIGNED.

Notwithstanding anything to the contrary contained in this Agreement, each of
the Lessees and the Finance Lease Guarantor acknowledges that the Lessor has
assigned all of its rights under this Agreement (other than its right to receive
Excluded Payments) to CRCF pursuant to the AESOP I Finance Lease Loan Agreement
and CRCF has assigned such rights to the Trustee pursuant to the Base Indenture.
Accordingly, each Lessee and the Finance Lease Guarantor agree that:

(i) subject to the terms of the AESOP I Loan Agreement and the Indenture, the
Trustee shall have all the rights, powers, privileges and remedies of the Lessor
hereunder (other than the right to receive Excluded Payments, which shall be
paid to the AESOP I Segregated Account) and the Finance Lease Guarantor’s and
the Lessees’ obligations hereunder (including with respect to the payment of
Monthly Base Rent, Supplemental Rent and all other amounts payable hereunder)
shall not be subject to any claim or defense which the Finance Lease Guarantor
or such Lessee may have against the Lessor or any Lessee (other than the defense
of payment actually made) and shall be absolute and unconditional and shall not
be subject to any abatement, setoff, counterclaim, deduction or reduction for
any reason whatsoever. Specifically, each of the Lessees and the Finance Lease
Guarantor agrees that, upon the occurrence of a Finance Lease Event of Default,
a Limited Liquidation Event of Default or a Liquidation Event of Default, the
Trustee may exercise (for and on behalf of the Lessor) any right or remedy
against any Lessee or the Finance Lease Guarantor provided for herein (other
than with respect to the right to receive Excluded Payments) and none of the
Lessees or the Finance Lease Guarantor will interpose as a defense that such
claim should have been asserted by the Lessor;

(ii) upon the delivery by the Trustee of any notice to any Lessee or the Finance
Lease Guarantor stating that a Finance Lease Event of Default, a Limited
Liquidation Event of Default or a Liquidation Event of Default has occurred, the
relevant Lessee or the Finance Lease Guarantor, as the case may be, will, if so
requested by the Trustee, treat the Trustee or the Trustee’s designee for all
purposes (other than with respect to the right to receive Excluded Payments) as
the Lessor hereunder and in all respects comply with all obligations under this
Agreement that are asserted by the Trustee as the successor to the Lessor
hereunder, irrespective of whether such Lessee or the Finance Lease Guarantor
has received any such notice from the Lessor; provided, however, that the
Trustee shall in no event be liable to any Lessee or the Finance Lease Guarantor
for any action taken by it in its capacity as successor to the Lessor other than
actions that constitute negligence or willful misconduct;

 

-37-



--------------------------------------------------------------------------------

(iii) each of the Lessees and the Finance Lease Guarantor acknowledges that
pursuant to the AESOP I Finance Lease Loan Agreement and the Base Indenture the
Lessor has irrevocably authorized and directed each Lessee and the Finance Lease
Guarantor to, and each Lessee and the Finance Lease Guarantor shall, make any
payments of Monthly Base Rent and Supplemental Rent hereunder (and any other
payments hereunder) (other than Excluded Payments, which shall be paid to the
AESOP I Segregated Account) directly to the Trustee for deposit in the
Collection Account established by the Trustee for receipt of such payments
pursuant to the Base Indenture and such payments shall discharge the obligation
of each such Lessee and the Finance Lease Guarantor to the Lessor hereunder to
the extent of such payments. Upon written notice to the Lessees and the Finance
Lease Guarantor of a sale or assignment by the Trustee of its right, title and
interest in moneys due under this Agreement to a successor Trustee, each Lessee
and the Finance Lease Guarantor, as the case may be, shall thereafter make
payments of all Monthly Base Rent and Supplemental Rent (and any other payments
hereunder) (other than Excluded Payments, which shall be paid to the AESOP I
Segregated Account) to the party specified in such notice;

(iv) upon request made by the Trustee at any time, each of the Lessees and the
Finance Lease Guarantor will take such actions as are requested by the Trustee
to assist the Trustee in maintaining the Trustee’s first-priority perfected
security interest in the Vehicles leased hereunder, the Certificates of Title
with respect thereto and any other portion of the AESOP I Finance Lease Loan
Collateral; and

(v) in the event that the Indenture terminates and all obligations owing under
the Indenture have been paid in full, the Lender shall have all rights under
this Agreement previously assigned to the Trustee.

28. [RESERVED]

29. MODIFICATION AND SEVERABILITY.

The terms of this Agreement will not be waived, altered, modified, amended,
supplemented or terminated in any manner whatsoever unless (i) the same shall be
in writing and signed and delivered by the Lessor, the Finance Lease Guarantor
and each Lessee and consented to in writing by the Lender and the Trustee, and
(ii) the Rating Agency Consent Condition shall have been satisfied. If any part
of this Agreement is not valid or enforceable according to law, all other parts
will remain enforceable. The Lessor shall provide prompt written notice to each
Rating Agency of any such waiver, modification or amendment.

30. CERTAIN REPRESENTATIONS AND WARRANTIES.

Each Lessee represents and warrants to the Lessor and the Trustee as to itself,
and the Finance Lease Guarantor represents and warrants to the Lessor and the
Trustee as to itself and as to each Lessee, that as of the Restatement Effective
Date and as of each Series Closing Date:

 

-38-



--------------------------------------------------------------------------------

30.1. Organization; Ownership; Power; Qualification.

The Finance Lease Guarantor and each of the Lessees is (i) a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (ii) has the corporate power and authority to
own its properties and to carry on its business as now being and hereafter
proposed to be conducted, and (iii) is duly qualified, in good standing and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its businesses requires such qualification or
authorization.

30.2. Authorization; Enforceability.

The Finance Lease Guarantor and each of the Lessees has the corporate power and
has taken all necessary corporate action to authorize it to execute, deliver and
perform this Agreement and each of the other Related Documents to which it is a
party in accordance with their respective terms, and to consummate the
transactions contemplated hereby and thereby. This Agreement has been duly
executed and delivered by the Finance Lease Guarantor and each of the Lessees
and is, and each of the other Related Documents to which the Finance Lease
Guarantor or any Lessee is a party is, a legal, valid and binding obligation of
the Finance Lease Guarantor and such Lessee, as applicable, enforceable in
accordance with its terms.

30.3. Compliance.

The execution, delivery and performance, in accordance with their respective
terms, by the Finance Lease Guarantor and each of the Lessees of this Agreement
and each of the other Related Documents to which it is a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not (i) require any consent, approval, authorization or registration not
already obtained or effected, (ii) violate any applicable law with respect to
the Finance Lease Guarantor or each such Lessee which violation could result in
a Material Adverse Effect, (iii) conflict with, result in a breach of, or
constitute a default under the certificate or articles of incorporation or
by-laws, as amended, of the Finance Lease Guarantor or each such Lessee,
(iv) conflict with, result in a breach of, or constitute a default under any
indenture, agreement, or other instrument to which the Finance Lease Guarantor
or each such Lessee is a party or by which its properties may be bound which
conflict, breach or default could result in a Material Adverse Effect, or
(v) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Finance Lease
Guarantor or each such Lessee except Permitted Liens.

30.4. Financial Information; Financial Condition.

All balance sheets, all statements of operations, of shareholders’ equity and of
cash flow, and other financial data (other than projections) which have been or
shall hereafter be furnished to the Lessor, the Lender or the Trustee for the
purposes of or in connection with this Agreement or the Related Documents have
been and will be prepared in accordance with GAAP applied on a consistent basis
and do and will present fairly the financial condition of the entities involved
as of the dates thereof and the results of their operations for the periods
covered thereby. Such financial data include the following financial statements
and reports which have been furnished to the Lessor and the Trustee on or prior
to the date hereof:

 

-39-



--------------------------------------------------------------------------------

(i) the audited consolidated financial statements consisting of a statement of
financial position of the Finance Lease Guarantor and its Consolidated
Subsidiaries as of December 31, 2003, and the related statements of operations,
stockholder’s equity and cash flows of the Finance Lease Guarantor and its
Consolidated Subsidiaries for the three-year period ended December 31, 2003; and

(ii) the unaudited condensed consolidated financial statements consisting of a
statement of financial position of the Finance Lease Guarantor and its
Consolidated Subsidiaries as of March 31, 2004, and the related statements of
operations, stockholder’s equity and cash flows of the Finance Lease Guarantor
and its Consolidated Subsidiaries for the three months ended March 31, 2004.

30.5. Litigation.

Except as set forth in Schedule 30.5 hereto and except for claims as to which
the insurer has admitted coverage in writing and which are fully covered by
insurance, no claims, litigation (including, without limitation, derivative
actions), arbitration, governmental investigation or proceeding or inquiry is
pending or, to the best of each of the Finance Lease Guarantor’s and any
Lessee’s knowledge, threatened against the Finance Lease Guarantor or any Lessee
which would, if adversely determined, have a Material Adverse Effect.

30.6. Liens.

The Vehicles and all other Collateral are free and clear of all Liens other than
(i) Permitted Liens and (ii) Liens in favor of the Lessor, the Lender or the
Trustee. The Trustee has obtained, and will continue to obtain, for the benefit
of the Secured Parties pursuant to the Base Indenture, a first-priority
perfected Lien on all Vehicles leased hereunder and all other Collateral. All
Vehicle Perfection and Documentation Requirements with respect to all Vehicles
on or after the date hereof have and will continue to be satisfied.

30.7. Employee Benefit Plans.

(a) During the twelve-consecutive-month period prior to the date hereof and
prior to any Series Closing Date: (i) no steps have been taken by the Finance
Lease Guarantor, any Lessee or any member of the Controlled Group or, to the
knowledge of any Lessee or the Finance Lease Guarantor, by any Person, to
terminate any Pension Plan; and (ii) no contribution failure has occurred with
respect to any Pension Plan maintained by the Finance Lease Guarantor, any
Lessee or any member of the Controlled Group sufficient to give rise to a Lien
under Section 302(f)(1) of ERISA in connection with such Pension Plan; and
(b) no condition exists or event or transaction has occurred with respect to any
Pension Plan which could reasonably be expected to result in the incurrence by
the Finance Lease Guarantor, any Lessee or any member of the Controlled Group of
liabilities, fines or penalties in an amount that could have a Material Adverse
Effect.

30.8. Investment Company Act.

Neither the Finance Lease Guarantor nor any Lessee is an “investment company” or
a company “controlled” by an “investment company”, within the meaning of the
Investment

 

-40-



--------------------------------------------------------------------------------

Company Act of 1940, as amended, and neither the Finance Lease Guarantor nor any
Lessee is subject to any other statute which would impair or restrict its
ability to perform its obligations under this Agreement or the other Related
Documents, and neither the entering into nor the performance by the Finance
Lease Guarantor or any Lessee of this Agreement violates any provision of the
Investment Company Act of 1940, as amended.

30.9. Regulations T, U and X.

Neither the Finance Lease Guarantor nor any Lessee is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations T, U and X of the Board of Governors of the Federal Reserve System).
None of the Finance Lease Guarantor, the Lessees, any Affiliates of any of them
or any Person acting on their behalf has taken or will take action to cause the
execution, delivery or performance of this Agreement or the Loan Note, the
making or existence of the Loans or the use of proceeds of the Loans to violate
Regulation T, U, or X of the Board of Governors of the Federal Reserve System.

30.10. Records Locations; Jurisdiction of Organization.

Schedule 30.10 lists each of the locations where each of the Lessees and the
Finance Lease Guarantor maintains any records; and Schedule 30.10 also lists the
legal name and the jurisdiction of organization of each Lessee and the Finance
Lease Guarantor.

30.11. Taxes.

Each of the Lessees and the Finance Lease Guarantor has filed all tax returns
which have been required to be filed by it (except where the requirement to file
such return is subject to a valid extension or such failure relates to returns
which, in the aggregate, show taxes due in an amount of not more than $500,000),
and has paid or provided adequate reserves for the payment of all taxes shown
due on such returns or required to be paid as a condition to such extension, as
well as all payroll taxes and federal and state withholding taxes, and all
assessments payable by it that have become due, other than those that are
payable without penalty or are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been established,
and are being maintained, in accordance with GAAP. As of the date hereof and as
of each Series Closing Date, to the best of the Finance Lease Guarantor’s or
each Lessees’ knowledge, there is no unresolved claim by a taxing authority
concerning the Finance Lease Guarantor’s or such Lessee’s tax liability for any
period for which returns have been filed or were due other than those contested
in good faith by appropriate proceedings and with respect to which adequate
reserves have been established and are being maintained in accordance with GAAP.

30.12. Governmental Authorization.

Each of the Lessees and the Finance Lease Guarantor has all licenses,
franchises, permits and other governmental authorizations necessary for all
businesses presently carried on by it (including owning and leasing the real and
personal property owned and leased by it), except where failure to obtain such
licenses, franchises, permits and other governmental authorizations would not
have a Material Adverse Effect.

 

-41-



--------------------------------------------------------------------------------

30.13. Compliance with Laws.

Except as disclosed in Schedule 30.13 hereto, each of the Lessees and the
Finance Lease Guarantor: (i) is not in violation of any law, ordinance, rule,
regulation or order of any Governmental Authority applicable to it or its
property, which violation would have a Material Adverse Effect, and no such
violation has been alleged, (ii) has filed in a timely manner all reports,
documents and other materials required to be filed by it with any governmental
bureau, agency or instrumentality (and the information contained in each of such
filings is true, correct and complete in all material respects), except where
failure to make such filings would not have a Material Adverse Effect, and
(iii) has retained all records and documents required to be retained by it
pursuant to any Requirement of Law, except where failure to retain such records
would not have a Material Adverse Effect.

30.14. Eligible Vehicles.

Each Vehicle is or will be, as the case may be, on the Vehicle Finance Lease
Commencement Date with respect to such Vehicle, an Eligible Vehicle.

30.15. Supplemental Documents True and Correct.

All information contained in any Vehicle Order or other Supplemental Document
which has been submitted, or which may hereafter be submitted by the Finance
Lease Guarantor or any Lessee to the Lessor is, or will be, true, correct and
complete.

30.16. Manufacturer Programs.

No Manufacturer Event of Default has occurred and is continuing with respect to
any Manufacturer of a Program Vehicle.

30.17. Absence of Default.

Each of the Finance Lease Guarantor and the Lessees is in compliance with all of
the provisions of its certificate or articles of incorporation and by-laws and
no event has occurred or failed to occur which has not been remedied or waived,
the occurrence or non-occurrence of which constitutes, or with the passage of
time or giving of notice or both would constitute, (i) a Finance Lease Event of
Default or a Potential Finance Lease Event of Default or (ii) a default or event
of default by the Finance Lease Guarantor or any Lessee under any material
indenture, agreement or other instrument, or any judgment, decree or final order
to which the Finance Lease Guarantor or any Lessee is a party or by which the
Finance Lease Guarantor or any Lessee or any of their properties may be bound or
affected that could result in a Material Adverse Effect.

30.18. Title to Assets.

Each of the Finance Lease Guarantor and the Lessees has good, legal and
marketable title to, or a valid leasehold interest in, all of its assets, except
to the extent no Material Adverse Effect could result. Except for financing
statements or other filings with respect to or evidencing Permitted
Encumbrances, no financing statement under the UCC of any state, application for
a Certificate of Title or certificate of ownership, or other filing which names

 

-42-



--------------------------------------------------------------------------------

the Finance Lease Guarantor or any Lessee as debtor or which covers or purports
to cover any of the assets of the Finance Lease Guarantor or such Lessee is on
file in any state or other jurisdiction, and neither the Finance Lease Guarantor
nor any Lessee has signed any such financing statement, application or
instrument authorizing any secured party or creditor of such Person thereunder
to file any such financing statement, application or filing other than with
respect to Permitted Encumbrances and except, in each case, to the extent no
Material Adverse Effect could result.

30.19. Burdensome Provisions.

Neither the Finance Lease Guarantor nor any Lessee is a party to or bound by any
Contractual Obligation that could have a Material Adverse Effect.

30.20. No Adverse Change.

Since December 31, 2003, (x) no material adverse change in the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Finance Lease Guarantor or any Lessee has occurred, and (y) no event has
occurred or failed to occur which has had or may have, either alone or in
conjunction with all other such events and failures, a Material Adverse Effect.

30.21. No Adverse Fact.

No fact or circumstance is known to the Finance Lease Guarantor or any Lessee,
as of the date hereof or as of such Series Closing Date, which, either alone or
in conjunction with all other such facts and circumstances, has had or might in
the future have (so far as the Finance Lease Guarantor or such Lessee can
foresee) a Material Adverse Effect which has not been set forth or referred to
in the financial statements referred to in Section 30.4 or 31.5 or in a writing
specifically captioned “Disclosure Statement” and delivered to the Lessor prior
to such Series Closing Date. If a fact or circumstance disclosed in such
financial statements or Disclosure Statement, or if an action, suit or
proceeding disclosed to the Lessor, should in the future have a Material Adverse
Effect, such Material Adverse Effect shall be a change or event subject to
Section 30.20 notwithstanding such disclosure.

30.22. Accuracy of Information.

All data, certificates, reports, statements, opinions of counsel, documents and
other information furnished to the Lessor, the Lender or the Trustee by or on
behalf of the Finance Lease Guarantor or any Lessee pursuant to any provision of
any Related Document, or in connection with or pursuant to any amendment or
modification of, or waiver under, any Related Document, shall, at the time the
same are so furnished, (i) be complete and correct in all material respects to
the extent necessary to give the Lessor, the Lender or the Trustee, as the case
may be, true and accurate knowledge of the subject matter thereof, (ii) not
contain any untrue statement of a material fact, and (iii) not omit to state a
material fact necessary in order to make the statements contained therein (in
light of the circumstances in which they were made) not misleading, and the
furnishing of the same to the Lessor, the Lender or the Trustee, as the case may
be, shall constitute a representation and warranty by each Lessee and the
Finance Lease Guarantor made on the date the same are furnished to the Lessor,
the Lender or the Trustee, as the case may be, to the effect specified in
clauses (i), (ii) and (iii).

 

-43-



--------------------------------------------------------------------------------

30.23. Solvency.

Both before and after giving effect to the transactions contemplated by this
Agreement and the other Related Documents, each Lessee and the Finance Lease
Guarantor is solvent within the meaning of the Bankruptcy Code and no Lessee or
the Finance Lease Guarantor is the subject of any voluntary or involuntary case
or proceeding seeking liquidation, reorganization or other relief with respect
to itself or its debts under any bankruptcy or insolvency law and no Event of
Bankruptcy has occurred with respect to the Finance Lease Guarantor or any
Lessee.

30.24. Payment of Capitalized Cost.

Prior to the Vehicle Finance Lease Commencement Date with respect to each
Vehicle leased hereunder, the Capitalized Cost with respect to such Vehicle
shall have been paid.

31. CERTAIN AFFIRMATIVE COVENANTS.

Until the expiration or termination of this Agreement, and thereafter until the
obligations of the Lessees and the Finance Lease Guarantor under this Agreement
and the Related Documents are satisfied in full, each Lessee covenants and
agrees as to itself and the Finance Lease Guarantor covenants and agrees as to
itself and as to each Lessee that, unless at any time the Lessor, the Lender and
the Trustee shall otherwise expressly consent in writing, it will (and, in the
case of the Finance Lease Guarantor, will cause each Lessee to):

31.1. Corporate Existence; Foreign Qualification.

Do and cause to be done at all times all things necessary to (i) maintain and
preserve the corporate existence of the Finance Lease Guarantor and each Lessee
(it being understood that subject to Section 32.1, each Lessee shall remain a
direct or indirect Wholly-Owned Subsidiary of the Finance Lease Guarantor);
(ii) be, and ensure that each Lessee is, duly qualified to do business and in
good standing as a foreign corporation in each jurisdiction where the nature of
its business makes such qualification necessary and the failure to so qualify
would have a Material Adverse Effect; and (iii) comply with all Contractual
Obligations and Requirements of Law binding upon it and its Subsidiaries, except
to the extent that the failure to comply therewith would not, in the aggregate,
have a Material Adverse Effect.

31.2. Books, Records and Inspections.

(i) Maintain or cause to be maintained by the Administrator complete and
accurate books and records with respect to the Vehicles leased by such Lessee
under this Agreement and (ii) permit any Person designated by the Lessor, the
Lender or the Trustee in writing to visit and inspect any of the properties,
corporate books and financial records of the Finance Lease Guarantor and its
Subsidiaries and to discuss its affairs, finances and accounts with officers of
the Finance Lease Guarantor and its Subsidiaries, agents of the Finance Lease
Guarantor and with the Finance Lease Guarantor’s independent public accountants,
all at such reasonable times and as often as the Lessor, the Lender or the
Trustee may reasonably request.

 

-44-



--------------------------------------------------------------------------------

31.3. Insurance.

Obtain and maintain with respect to all Vehicles that are subject to this
Agreement (a) vehicle liability insurance to the full extent required by law and
in any event not less than $500,000 per Person and $1,000,000 per occurrence,
(b) property damage insurance with a limit of $1,000,000 per occurrence, and
(c) excess coverage public liability insurance with a limit of not less than
$50,000,000 or the limit maintained from time to time by the relevant Lessee at
any time hereafter, whichever is greater, with respect to all passenger cars and
vans comprising such Lessee’s rental fleet. The Lessor acknowledges and agrees
that each Lessee may, to the extent permitted by applicable law, self-insure for
the first $1,000,000 per occurrence, or a greater amount up to a maximum of
$3,000,000, with the consent of each Enhancement Provider, per occurrence, of
vehicle liability and property damage which is otherwise required to be insured
hereunder. All such policies shall be from financially sound and reputable
insurers, shall name the Lender, the Lessor and the Trustee as additional
insured parties and, in the case of catastrophic physical damage insurance on
such Vehicles, shall name the Trustee as loss payee as its interest may appear
and will provide that the Lender, the Lessor and the Trustee shall receive at
least ten (10) days’ prior written notice of cancellation of such policies. Each
Lessee will notify promptly the Lender, the Lessor and the Trustee of any
curtailment or cancellation of such Lessee’s right to self-insure in any
jurisdiction.

31.4. Manufacturer Programs.

Turn in (or cause to be turned in) the Program Vehicles leased hereunder by such
Lessee to the relevant Manufacturer within the Repurchase Period therefor
(unless such Lessee purchases such Program Vehicle pursuant to the terms hereof
or such Lessee sells such Program Vehicle prior to the end of the Repurchase
Period therefor and receives sales proceeds thereof in cash in an amount equal
to or greater than the repurchase price under such Manufacturer Program); and
comply with all of its obligations under each Manufacturer Program, the Master
Exchange Agreement and the Escrow Agreement.

31.5. Reporting Requirements.

Furnish, or cause to be furnished to the Lessor, the Lender and the Trustee and,
in the case of item (iv) below, to each Rating Agency:

(i) Audit Report. As soon as available and in any event within one hundred
twenty (120) days after the end of each fiscal year of the Finance Lease
Guarantor, (a) consolidated financial statements consisting of a statement of
financial position of the Finance Lease Guarantor and its Consolidated
Subsidiaries as of the end of such fiscal year and a statement of operations,
stockholders’ equity and cash flows of the Finance Lease Guarantor and its
Consolidated Subsidiaries for such fiscal year, setting forth in comparative
form the corresponding figures for the preceding fiscal year, certified by and
containing an opinion, unqualified as to scope, of independent certified public
accountants of recognized standing selected by the Finance Lease Guarantor and

 

-45-



--------------------------------------------------------------------------------

acceptable to the Lessor, the Lender and the Trustee, accompanied by (b) a
letter from such accountants addressed to the Lessor, the Lender and the Trustee
stating that, in the course of their annual audit of the books and records of
the Finance Lease Guarantor, no Potential Finance Lease Event of Default or
Finance Lease Event of Default has come to their attention which was continuing
at the close of such fiscal year or on the date of their letter, or, if such an
event has come to the attention of such accountants and was continuing at the
close of such fiscal year or on the date of their letter, the nature of such
event, it being understood that such accountants shall have no liability to the
Lessor, the Lender or the Trustee by reason of the failure of such accountants
to obtain knowledge of the occurrence or continuance of such a Finance Lease
Event of Default or Potential Finance Lease Event of Default;

(ii) Quarterly Statements. As soon as available and in any event within
forty-five (45) days after the end of each of the first three quarters of each
fiscal year of the Finance Lease Guarantor, (a) financial statements consisting
of a consolidated statement of financial position of the Finance Lease Guarantor
and its Consolidated Subsidiaries as of the end of such quarter and a statement
of operations, stockholders’ equity and cash flows of the Finance Lease
Guarantor and its Consolidated Subsidiaries for each such quarter, setting forth
in comparative form the corresponding figures for the corresponding periods of
the preceding fiscal year, all in reasonable detail and certified (subject to
year-end audit adjustments) by a senior financial officer of the Finance Lease
Guarantor as having been prepared in accordance with GAAP applied on a
consistent basis, accompanied by (b) a letter from such officer addressed to the
Lessor, the Lender and the Trustee stating that no Potential Finance Lease Event
of Default or Finance Lease Event of Default has come to his attention which was
continuing at the end of such quarter or on the date of his letter, or, if such
an event has come to his attention and was continuing at the end of such quarter
or on the date of his letter, indicating the nature of such event and the action
which the Finance Lease Guarantor proposes to take with respect thereto;

(iii) Amortization Events and Finance Lease Events of Default. As soon as
possible but in any event within two (2) Business Days after the occurrence of
any Amortization Event, Potential Amortization Event, Finance Lease Event of
Default or Potential Finance Lease Event of Default, a written statement of an
Authorized Officer describing such event and the action that the Finance Lease
Guarantor or such Lessee, as the case may be, proposes to take with respect
thereto;

(iv) Manufacturers. Promptly after obtaining actual knowledge thereof, notice of
any Manufacturer Event of Default or termination or replacement of a
Manufacturer Program;

(v) Interim Financial Statements. Promptly following the Finance Lease
Guarantor’s receipt thereof, copies of all other financial reports submitted to
the Finance Lease Guarantor by independent public accountants relating to any
annual or interim audit of the books of the Finance Lease Guarantor, or opinion
as to the proper book value of the assets of the Finance Lease Guarantor;

 

-46-



--------------------------------------------------------------------------------

(vi) Reports. Promptly, from time to time, such information with respect to the
Subleases, the Vehicles leased hereunder and payments made and owing hereunder
as the Lessor may require to satisfy its reporting obligations to the Lender
pursuant to Section 9.5 of the AESOP I Finance Lease Loan Agreement; and

(vii) Other. Promptly, from time to time, such other information, documents, or
reports respecting the Vehicles leased hereunder or the condition or operations,
financial or otherwise, of such Lessee or the Finance Lease Guarantor as the
Lessor, the Lender or the Trustee may from time to time reasonably request in
order to protect the interests of the Lessor, the Lender or the Trustee under or
as contemplated by this Agreement or any other Related Document.

31.6. Payment of Taxes; Removal of Liens.

Pay when due all taxes, assessments, fees and governmental charges of any kind
whatsoever that may be at any time lawfully assessed or levied against or with
respect to the such Lessee, the Finance Lease Guarantor or their respective
property and assets or any interest thereon. Notwithstanding the previous
sentence, but subject in any case to the other requirements hereof and of the
Related Documents, neither any Lessee nor the Finance Lease Guarantor shall be
required to pay any tax, charge, assessment or imposition nor to comply with any
law, ordinance, rule, order, regulation or requirement so long as such Lessee or
the Finance Lease Guarantor shall contest, in good faith, the amount or validity
thereof, in an appropriate manner or by appropriate proceedings. Each such
contest shall be promptly prosecuted to final conclusion (subject to the right
of the Finance Lease Guarantor or such Lessee to settle any such contest).

31.7. Business.

Such Lessee will engage only in businesses in substantially the same or related
fields as the businesses conducted by it on the date hereof and such other lines
of business, which, in the aggregate, do not constitute a material part of the
operations of such Lessee.

31.8. Maintenance of Separate Existence.

Each of the Finance Lease Guarantor and each Lessee acknowledges its receipt of
a copy of that certain opinion letter issued by White & Case LLP dated the date
hereof and addressing the issue of substantive consolidation as it may relate to
the Finance Lease Guarantor, each Lessee, each Permitted Sublessee, the Lessor,
Original AESOP, AESOP Leasing II and CRCF. Each of the Finance Lease Guarantor
and the Lessees hereby agrees to maintain in place all policies and procedures,
and take and continue to take all action, described in the factual assumptions
set forth in such opinion letter and relating to such Person.

31.9. Trustee as Lienholder.

Concurrently with each leasing of a Vehicle under this Agreement, the
Administrator shall indicate on its computer records that the Trustee, as
assignee of the Lender, is the holder of a Lien on such Vehicle pursuant to the
terms of the Base Indenture.

 

-47-



--------------------------------------------------------------------------------

31.10. Maintenance of the Vehicles.

Maintain and cause to be maintained in good repair, working order, and condition
all of the Vehicles leased hereunder by such Lessee in accordance with its
ordinary business practices with respect to all other vehicles owned by it,
except to the extent that any such failure to comply with such requirements does
not, in the aggregate, materially adversely affect the interests of the Lessor
under this Agreement, the interests of the Lender under the AESOP I Finance
Lease Loan Agreement or the interests of the Secured Parties under the Indenture
or the likelihood of repayment of the Loans. From time to time the Finance Lease
Guarantor and each Lessee will make or cause to be made all appropriate repairs,
renewals, and replacements with respect to the Vehicles.

31.11. Enhancement.

If the Enhancement with respect to any Series of Notes is provided by a letter
of credit and (i) the short-term debt or deposit rating of the Enhancement
Provider of such letter of credit shall be downgraded below the then-current
rating of such Series of Notes by the Rating Agencies with respect to such
Series of Notes or (ii) such Enhancement Provider shall notify the Lessees that
its compliance with any of its obligations under such letter of credit would be
unlawful, use its best efforts to obtain a successor institution to act as
Enhancement Provider or, in the alternative, to otherwise credit enhance the
payments to be made under this Agreement by the Lessees, subject to the
satisfaction of the Rating Agency Confirmation Condition and any other
requirements set forth in the Related Documents.

31.12. Manufacturer Payments.

Cause each Manufacturer and each auction dealer with respect to such
Manufacturer to make all payments made by it under the Manufacturer Programs
with respect to Vehicles leased hereunder directly to the Collection Account or
a Joint Collection Account. Any such payments from Manufacturers or related
auction dealers received directly by the Finance Lease Guarantor or a Lessee,
will be, within three (3) Business Days of receipt, deposited into the
Collection Account or a Joint Collection Account, as applicable.

31.13. Accounting Methods; Financial Records.

Maintain, and cause each of its material Subsidiaries to maintain, a system of
accounting and keep, and cause each of its material Subsidiaries to keep, such
records and books of account (which shall be true and complete) as may be
required or necessary to permit the preparation of financial statements in
accordance with GAAP applied on a consistent basis.

31.14. Disclosure to Auditors.

Disclose, and cause each of its material Subsidiaries to disclose, to its
independent certified public accountants in a timely manner all loss
contingencies of a type requiring disclosure to auditors under accounting
standards promulgated by the Financial Accounting Standards Board.

 

-48-



--------------------------------------------------------------------------------

31.15. Disposal of Non-Program Vehicles.

Dispose of the Non-Program Vehicles leased by such Lessee hereunder in
accordance with Section 2.6 (unless such Lessee purchases such Non-Program
Vehicle in accordance with the terms hereof).

31.16. Security Interest; Additional Subleases.

Do and cause to be done at all times all things necessary, including, without
limitation, filing UCC financing statements and continuation statements, to
maintain and preserve the Lessor’s first-priority perfected security interest in
the Sublease Collateral. Each Lessee shall maintain the effectiveness of each of
the financing statements filed against it in accordance with Section 2. Each
Lessee shall notify the Lessor and each Rating Agency of the execution of any
additional Sublease by it, and each such Lessee shall do and cause to be done
all things necessary to perfect the security interest in the additional Sublease
Collateral with respect to such Sublease.

32. CERTAIN NEGATIVE COVENANTS.

Until the expiration or termination of this Agreement and thereafter until the
obligations of each Lessee and the Finance Lease Guarantor under this Agreement
and the Related Documents are satisfied in full, each Lessee covenants and
agrees as to itself, and the Finance Lease Guarantor covenants and agrees as to
itself and as to each Lessee that, unless at any time the Lessor and the Trustee
shall otherwise expressly consent in writing, it will not (and, in the case of
the Finance Lease Guarantor, will not permit any Lessee to):

32.1. Mergers, Consolidations.

Merge or consolidate with any Person, except that, if after giving effect
thereto, no Potential Finance Lease Event of Default or Finance Lease Event of
Default would exist, this Section 32.1 shall not apply to (i) any merger or
consolidation; provided that the Finance Lease Guarantor or such Lessee, as
applicable, is the surviving corporation of such merger or consolidation, or it
is a direct or indirect Wholly-Owned Subsidiary of the Finance Lease Guarantor
after such merger or consolidation and (ii) any merger or consolidation of such
Lessee with or into another Subsidiary of the Finance Lease Guarantor, provided
that the surviving entity executes an agreement of assumption to perform every
obligation of such Lessee under this Agreement and that such surviving entity is
a direct or indirect Wholly-Owned Subsidiary of the Finance Lease Guarantor.

32.2. Other Agreements.

Enter into any agreement containing any provision which would be violated or
breached by the performance of its obligations hereunder or under any instrument
or document delivered or to be delivered by it hereunder or in connection
herewith.

 

-49-



--------------------------------------------------------------------------------

32.3. Liens.

Create or permit to exist any Lien with respect to any Vehicle leased by such
Lessee hereunder now or hereafter existing or acquired, except for Permitted
Liens.

32.4. Use of Vehicles.

Use or allow the Vehicles to be used (i) in any manner that would make such
Vehicles that are Program Vehicles ineligible for repurchase under an Eligible
Manufacturer Program, (ii) for any illegal purposes or (iii) in any manner that
would subject the Vehicles to confiscation.

32.5. Termination of Agreement.

Allow this Agreement to terminate prior to the termination of each other Lease.

32.6. Sublease Amendment.

No Lessee shall amend, modify, supplement or waive any provision, or permit the
amendment, modification, supplementation or waiver of any provision, of a
Sublease without the prior written consent of the Lessor, the Trustee, each
Enhancement Provider and the Required Noteholders of each Series of Notes which
are entitled to be allocated Collections made under this Agreement following an
Event of Bankruptcy in respect of CCRG or any other Lessee.

33. ADMINISTRATOR ACTING AS AGENT OF THE LESSOR.

The parties to this Agreement acknowledge and agree that CCRG shall act as
Administrator and, in such capacity, as the agent for the Lessor, for purposes
of performing certain duties of the Lessor under this Agreement and the Related
Documents. As compensation for the Administrator’s performance of such duties,
the Lessor shall pay to the Administrator on each Payment Date (i) the portion
of the Monthly Administration Fee payable by the Lessor pursuant to the
Administration Agreement and (ii) the reasonable costs and expenses of the
Administrator incurred by it as a result of arranging for the sale of Vehicles
returned to the Lessor in accordance with Section 2.6(b) or as a result of a
Vehicle Return Default and sold to third parties; provided, however, that such
costs and expenses shall only be payable to the Administrator to the extent of
any excess of the sale price received by the Lessor for any such Vehicle over
the Termination Value thereof.

34. NO PETITION.

Each of the Finance Lease Guarantor, the Lessees and the Administrator hereby
covenants and agrees that, prior to the date which is one year and one day after
the payment in full of all of the Notes, it will not institute against, or join
any other Person in instituting against, the Lessor, Original AESOP, AESOP
Leasing II, Quartx, PVHC, the Intermediary or CRCF any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding (including, without limitation, any such action or proceeding
against the Lessor as a result of non-payment (or alleged non-payment) with
respect to the Vehicle Purchase Surplus Amount due pursuant to Section 2.8
hereof) under the laws of the United States or any state of

 

-50-



--------------------------------------------------------------------------------

the United States. In the event that the Finance Lease Guarantor, any Lessee or
the Administrator takes action in violation of this Section 34, the Lessor
agrees, for the benefit of the Secured Parties, that it shall file an answer
with the bankruptcy court or otherwise properly contest the filing of such a
petition by the Finance Lease Guarantor, such Lessee or the Administrator
against the Lessor, Original AESOP, AESOP Leasing II, Quartx, PVHC, the
Intermediary or CRCF or the commencement of such action and raise the defense
that such Lessee, the Finance Lease Guarantor or the Administrator has agreed in
writing not to take such action and should be estopped and precluded therefrom
and such other defenses, if any, as its counsel advises that it may assert. The
provisions of this Section 34 shall survive the termination of this Agreement.

35. SUBMISSION TO JURISDICTION.

The Lessor and the Trustee may enforce any claim arising out of this Agreement
in any state or federal court having subject matter jurisdiction, including,
without limitation, any state or federal court located in the State of New York.
For the purpose of any action or proceeding instituted with respect to any such
claim, each Lessee and the Finance Lease Guarantor hereby irrevocably submits to
the jurisdiction of such courts. Each of the Lessees and the Finance Lease
Guarantor further irrevocably consents to the service of process out of said
courts by mailing a copy thereof, by registered mail, postage prepaid, to such
Lessee or the Finance Lease Guarantor, as the case may be, and agrees that such
service, to the fullest extent permitted by law, (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall be taken and held to be valid personal service upon
and personal delivery to it. Nothing herein contained shall affect the right of
the Trustee, the Lender and the Lessor to serve process in any other manner
permitted by law or preclude the Lessor, the Lender or the Trustee from bringing
an action or proceeding in respect hereof in any other country, state or place
having jurisdiction over such action. Each of the Lessees and the Finance Lease
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, any
objection which it may have or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court located in the State
of New York and any claim that any such suit, action or proceeding brought in
such a court has been brought in an inconvenient forum.

36. GOVERNING LAW.

THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of each Lessee
and the Finance Lease Guarantor and all rights of the Lessor, the Lender or the
Trustee expressed herein shall be in addition to and not in limitation of those
provided by applicable law or in any other written instrument or agreement.

 

-51-



--------------------------------------------------------------------------------

37. JURY TRIAL.

EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR ANY
OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY, OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION THEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY RELATED TRANSACTION, AND AGREES THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

38. NOTICES.

All notices, requests and other communications to any party hereunder shall be
in writing (including facsimile transmission or similar writing) and shall be
given to such party, addressed to it, at its address or telephone number set
forth on the signature pages below, or at such other address or telephone number
as such party may hereafter specify for the purpose by notice to the other
party. In each case, a copy of all notices, requests and other communications
that are sent by any party hereunder shall be sent to the Trustee and the Lender
and a copy of all notices, requests and other communications that are sent by
any Lessee or the Finance Lease Guarantor to each other that pertain to this
Agreement shall be sent to the Lessor, the Lender and the Trustee. Copies of
notices, requests and other communications delivered to the Trustee, the Lender
and/or the Lessor pursuant to the foregoing sentence shall be sent to the
following addresses:

 

TRUSTEE:   

The Bank of New York

c/o BNY Midwest Trust Company

2 North La Salle Street

  

10th Floor

Chicago, Illinois 60602

   Attention:    Corporate Trust Officer    Telephone:    (312) 827-8569    Fax:
   (312) 869-8562

 

-52-



--------------------------------------------------------------------------------

LENDER:    Cendant Rental Car Funding (AESOP) LLC    c/o Lord Securities
Corporation   

48 Wall Street

New York, New York 10005

   Attention:    Benjamin B. Abedine    Telephone:    (212) 346-9019    Fax:   
(212) 346-9012 LESSOR:    AESOP Leasing L.P.    c/o Lord Securities Corporation
  

48 Wall Street

New York, New York 10005

   Attention:    Benjamin B. Abedine    Telephone:    (212) 346-9019    Fax:   
(212) 346-9012 LESSEES:    Cendant Car Rental Group, Inc.    6 Sylvan Way   
Parsippany, NJ 07054    Attention:    Treasurer    Telephone:    (973) 496-5000
   Fax:    (973) 496-5852    Avis Rent A Car System, Inc.    6 Sylvan Way   
Parsippany, NJ 07054    Attention:    Treasurer    Telephone:    (973) 496-5000
   Fax:    (973) 496-5852    Budget Rent A Car System, Inc.    6 Sylvan Way   
Parsippany, NJ 07054    Attention:    Treasurer    Telephone:    (973) 496-5000
   Fax:    (973) 496-5852

 

-53-



--------------------------------------------------------------------------------

FINANCE LEASE GUARANTOR:       Cendant Car Rental Group, Inc.    6 Sylvan Way   
Parsippany, NJ 07054    Telephone:    (973) 496-5000    Fax:    (973) 496-5852

Each such notice, request or communication shall be effective when received at
the address specified below. Copies of all notices must be sent by first class
mail promptly after transmission by facsimile.

39. TITLE TO MANUFACTURER PROGRAMS IN LESSOR.

Each Lessee, by its execution hereof, acknowledges and agrees that (a) its
right, title and interest in and to the Manufacturer Programs have been assigned
on a nonexclusive basis to the Lessor, (b) in accordance with the Assignment
Agreements, such right, title and interest in and to the Manufacturer Programs
shall be assigned to the Trustee (except as expressly provided otherwise in any
Related Document with respect to Relinquished Vehicles and any related
Relinquished Vehicle Property), and (c) each Lessee shall also retain right,
title or interest in such Manufacturer Programs (provided, however, that in no
event may any Lessee assign such right, title or interest to any Person other
than the Lessor). To confirm the foregoing, each Lessee, by its execution
hereof, hereby assigns any rights that it may have in respect of any
Manufacturer Programs.

40. HEADINGS.

Section headings used in this Agreement are for convenience of reference only
and shall not affect the construction of this Agreement.

41. EXECUTION IN COUNTERPARTS.

This Agreement may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute one and the same Agreement.

42. EFFECTIVENESS.

This Agreement shall become effective on the Restatement Effective Date when all
parties hereto have executed the signature pages attached hereto. Except to the
extent amended hereby, the Prior AESOP I Finance Lease is in all respects
ratified and confirmed and in full force and effect. From and after the
Restatement Effective Date all references in the Related Documents to the AESOP
I Finance Lease shall mean such agreement as amended and restated hereby, unless
the context otherwise requires.

 

-54-



--------------------------------------------------------------------------------

43. NO RECOURSE.

The obligations of AESOP Leasing under this Agreement are solely the obligations
of AESOP Leasing. No recourse shall be had for the payment of any obligation or
claim arising out of or based upon this Agreement against any shareholder,
partner, employee, officer or director of AESOP Leasing.

44. LIABILITY.

Each Lessee and the Finance Lease Guarantor shall be held jointly and severally
liable for all of the obligations of each other hereunder.

 

-55-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused it to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

LESSOR: AESOP LEASING L.P. By:   AESOP LEASING CORP., its general partner By:  

/s/: Orlando Figueroa

Name:   Orlando Figueroa Title:   President LESSEE, ADMINISTRATOR AND FINANCE
LEASE GUARANTOR: CENDANT CAR RENTAL GROUP, INC By:  

/s/: Lynn Finker

Name:   Lynn Finker Title:   Vice President LESSEE: AVIS RENT A CAR SYSTEM, INC.
By:  

/s/: Gerard J. Kennell

Name:   Gerard J. Kennell Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

LESSEE: BUDGET RENT A CAR SYSTEM, INC. By:  

/s/: David Blaskey

Name:   David Blaskey Title:   President

Acknowledged and Consented

 

LENDER: CENDANT RENTAL CAR FUNDING (AESOP) LLC By:  

/s/: Lori Gebron

Name:   Lori Gebron Title:   Vice President

 

TRUSTEE: THE BANK OF NEW YORK, as Trustee By:  

/s/: Mary L. Collier

Name:   Mary L. Collier Title:   Agent



--------------------------------------------------------------------------------

COUNTERPART NO.          OF TEN (10) SERIALLY NUMBERED MANUALLY EXECUTED
COUNTERPARTS. TO THE EXTENT IF ANY THAT THIS DOCUMENT CONSTITUTES CHATTEL PAPER
UNDER THE UNIFORM COMMERCIAL CODE, NO SECURITY INTEREST IN THIS DOCUMENT MAY BE
CREATED THROUGH THE TRANSFER AND POSSESSION OF ANY COUNTERPART OTHER THAN
COUNTERPART NO. 1.



--------------------------------------------------------------------------------

Schedule 30.5

Litigation

[NONE]



--------------------------------------------------------------------------------

SCHEDULE 30.10

Jurisdiction of Organization; Records and Business Locations

 

Lessee

  

Jurisdiction of
Organization

  

Records Locations

  

States in which

Conducts Business

Cendant Car Rental Group, Inc.    Delaware   

300 Centre Pointe Dr. Virginia Beach, VA 23462

6 Sylvan Way Parsippany, NJ 07054

   AZ, AR, CA, CO, CT, DE, DC, FL, GA, HI, ID, IL, IN, KS, KY, LA, ME, MD, MA,
MI, MN, MS, MO, MT, NE, NV, NJ, NM, NY, NC, OH, OK, OR, PA, RI, SC, TN, TX, UT,
VT, VA, WA, WV, WI and WY Avis Rent A Car System, Inc.    Delaware   

300 Centre Pointe Dr. Virginia Beach, VA 23462

6 Sylvan Way Parsippany, NJ 07054

   AZ, AR, CA, CO, CT, DE, DC, FL, GA, HI, ID, IL, IN, KS, KY, LA, ME, MD, MA,
MI, MN, MS, MO, MT, NE, NV, NJ, NM, NY, NC, OH, OK, OR, PA, RI, SC, TN, TX, UT,
VT, VA, WA, WV, WI and WY Budget Rent A Car System, Inc.    Delaware   

300 Centre Pointe Dr. Virginia Beach, VA 23462

6 Sylvan Way Parsippany, NJ 07054

   AZ, AR, CA, CO, CT, DE, DC, FL, GA, HI, ID, IL, IN, KS, KY, LA, ME, MD, MA,
MI, MN, MS, MO, MT, NE, NV, NJ, NM, NY, NC, OH, OK, OR, PA, RI, SC, TN, TX, UT,
VT, VA, WA, WV, WI and WY



--------------------------------------------------------------------------------

Schedule 30.13

Compliance with Law

[NONE]

 



--------------------------------------------------------------------------------

ATTACHMENT A

Vehicle Acquisition Schedule and Related Information

 

1. Principal amount of Loan financing the Vehicle

 

2. Date of Loan financing the Vehicle

 

3. Vehicle Finance Lease Commencement Date

 

4. Vehicle Identification Number (VIN)

 

5. Summary of Vehicles being financed (including, for Vehicles subject to the GM
Repurchase Program, the Designated Period for such Vehicles)

 

6. Program or Non-Program Vehicle

 

7. Capitalized Cost (if applicable)

 

8. Net Book Value (if applicable)

 

A-1



--------------------------------------------------------------------------------

ATTACHMENT B

Form of Power of Attorney

KNOW ALL MEN BY THESE PRESENTS, that AESOP LEASING L.P. does hereby make,
constitute and appoint Cendant Car Rental Group, Inc. (“CCRG”) its true and
lawful Attorney-in-Fact for it and in its name, stead and behalf, (i) to execute
any and all documents pertaining to the titling of motor vehicles in the name of
CCRG or name of nominee lienholder under the Franchisee Nominee Agreement,
(ii) the noting of the lien of The Bank of New York, as trustee (in such
capacity, the “Trustee”), as the first lienholder on certificates of title,
(iii) the licensing and registration of motor vehicles, (iv) designating c/o
CCRG as the mailing address of the Trustee for all documentation relating to the
title and registration of such motor vehicles, (v) applying for duplicate
certificates of title indicating the lien of the Trustee where original
certificates of title have been lost or destroyed and (vi) upon the sale of any
such motor vehicle in accordance with the terms and conditions of the Amended
and Restated Master Motor Vehicle Finance Lease Agreement, dated as of June 3,
2004, among AESOP Leasing L.P., CCRG as Lessee, as Administrator and as Finance
Lease Guarantor, Avis Rent A Car System, Inc., as Lessee and Budget Rent A Car
System, Inc., as Lessee, releasing the lien of the Trustee on such motor vehicle
by executing any documents required in connection therewith. This power is
limited to the foregoing and specifically does not authorize the creation of any
liens or encumbrances on any of said motor vehicles.

The powers and authority granted hereunder shall, be effective as of the 3rd day
of June, 2004 and unless sooner terminated, revoked or extended, cease eight
(8) years from such date.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, AESOP LEASING L.P. has caused this instrument to be executed
on its behalf by its duly authorized officer this 3rd day of June, 2004.

 

AESOP LEASING L.P.

By:

 

 

State of                         )

County of                     )

Subscribed and sworn before me, a notary public, in and for said county and
state, this      day of                     , 20    .

 

 

Notary Public

My Commission Expires:                             

 

B-2